 THE UDYLITE CORP.163The Udylite CorporationandInternational Union,United Automobile,Aerospace and AgriculturalImplement Workers of America,(UAW). Cases7-CA-6878 and 7-CA-6878(3)orders that the Respondent, The Udylite Corpora-tion,Warren, Michigan, its officers, agents, succes-sors,and assigns,shall take the action set forth inthe Trial Examiner's Recommended Order.June 10, 1970DECISION AND ORDERBy MEMBERSFANNING,BROWN,AND JENKINSOn December 31, 1969, Trial Examiner BenjaminB. Lipton issued his Decision in the above-entitledproceeding, finding that Respondent had engagedin and was engaging in certain unfair labor prac-ticeswithin the meaning of the National LaborRelations Act, as amended, and recommending thatit cease and desist therefrom and take certain affir-mative action, as set forth in the attached Trial Ex-aminer's Decision. Thereafter, the Respondent filedexceptions to the Trial Examiner's Decision and asupporting brief.' The Charging Party filed cross-exceptions and a brief in support thereof, and inopposition to the Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.IThe Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions, cross-ex-ceptions, and briefs, and the entire record in thecase, and hereby adopts the findings,' conclusions,and recommendations of the Trial Examiner.3ORDERPursuant to Section10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adopts as its Order the Recom-mended Order of the Trial Examiner and herebyt Inasmuch as the record and briefs adequately reflect the positions ofthe parties,Respondent's request for oral argument is hereby denied Alsodenied,as without merit, is Respondent'smotion to strike the Trial Ex-aminer's DecisionSThe Trial Examiner inadvertently referred to October 14, rather thanDecember 4, as the date on which Freda Kurzhals was"reinstated " Thisinadvertance is hereby corrected3Member Brown would not find a violation of the Act in Respondent'sdiscontinuance of the merit increase program upon the Union's certifica-tion, and he would modify the Order accordingly The awards made underthis merit review program were of the discretionary rather than automaticvariety and the entire matter became a subject for bargaining with theUnion when it was certifiedN L R B v Katz, dlbla Williamsburg SteelProducts Co,369 U S 736,Armstrong Cork Co v NLRB,211 F 2d 843(C A 5)183 NLRB No 21TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEBENJAMIN B. LIPTON, Trial Examiner: This casewas heard before me in Detroit, Michigan, onMarch 10 through 13 and April 28 throughMay 3,1969, based on a complaint by the General Counselalleging that Respondent engaged in various inde-pendent violations of Section 8(a)(1), (3), and (5)of the Act.' Respondent denies that it committedany of the alleged unfair labor practices. All partiesat the hearing were afforded full opportunity toadduce relevant evidence, to examine and cross-examine witnesses, and to argue orally on therecord. After the close, comprehensive briefs werefiled by Respondent and Charging Party.2Upon the entire record in the case, including thebriefs and from my observation of the demeanor ofthe witnesses on the stand, I make the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe Udylite Corporation, herein called Respon-dent, is a wholly owned subsidiary of HookerChemical Corporation3 and maintains its principaloffice and plant in Warren, Michigan, where it isengaged in the manufacture, sale, and distributionof electroplating equipment, chemicals, foundrysupplies, and related products. In the calendar year1967, Respondent had a direct inflow and a directoutflow in interstate commerce,in each instance,valued in excess of $50,000. Respondent admits,and I find, that it is engaged in commerce withinthe meaningof the Act.II.THE LABORORGANIZATIONS INVOLVEDInternationalUnion,UnitedAutomobile,Aerospace and Agricultural Implement Workers ofAmerica,(UAW), hereinvariouslycalled theCharging Party,UAW, orthe Union,is a labor or-ganization within the meaning of the Act. Local889, UAW,isprincipally involved herein as therepresentative of Respondent's office clerical em-iAll dates are 1968, except as otherwisespecified In Case 7-CA-6878the original charge wasfiled on July 30 and served bymail on August 2 InCase 7-CA-6878(3) the chargewas filed November 5 and served by mailonNovember 6 The consolidated complaint herein was issued onDecember 182After several extensions of time for filing, the briefs were received onAugust 18, 19693 It was stipulated that Hooker acquired Respondent in January 1968427-258 O-LT - 74 - 16 164DECISIONSOF NATIONALLABOR RELATIONS BOARDployees.Local 189, UAW,represents Respondent'sproduction and maintenance employees.III.THE UNFAIR LABOR PRACTICESA. Factual Background and General IssuesOn February 2, following an election on January25, the Union was certified by the Board as ex-clusive representative in a collective-bargainingunit of Respondent's office clerical employees.4 Of160 eligible employees, 76 voted for, and 69against, the Union. Shortly after the election, an in-formal group of employees within the unit, some-times called the open shop committee, commencedantiunion activities,which continued during thecourse of Respondent's bargaining negotiationswith the Union. The committeesolicited signaturesto two types of petitions: one urging an open shop,and the other indicating withdrawal of previouslysigned union authorization cards. Respondent ex-pressly relied on its assessment of these petitions itreceived from the open shop committee, amongother reasons, to form its positions on certain bar-gaining subjects. Specifically, Respondent assertedat the bargaining table the belief that the Union didnot actually represent a majority of the unit em-ployees as the basis for its proposals for an openshop and for a contract limited to 1 year from thecertification date of February 2. For its part, theUnion sought a union shop and a 3-year contract.In the later stages of bargaining, both sides to someextent modified their proposals in these two areas,aswillbe shown. Commencing on June 28, theUnion on behalf of the clericalunit engaged in astrike against Respondent, ultimately abandonedabout October 1. On August 14, Local 189 on be-half of the production and maintenance employeesstruck Respondent, assertedly for failure to settlegrievances.From February 9, extending throughthe period of the strike,some 35 bargaining ses-sionswere held until December 17, but nonethereafter. In the negotiations, a considerable por-tion of the time was devoted to questions of con-tract language relating to noneconomic matters,e.g.,management rights, grievance procedures, andseniority.When furthernegotiations ceased inDecember, substantialareasofdisagreementremained, especially concerning the "crucial" sub-jects of union security and length of contract.Extensivedocumentarymaterialswere in-troduced, including original and revised proposalson particular contract provisions throughout thecourse of negotiations. Each side had its own set ofnotes and "minutes" of the bargaining meetingswhich, by stipulation, were admitted in evidence,but not for the truth of the contents. For the most4As resolved after a representation hearing (Case 7-RC-8254). theappropriate unit comprises all office clerical employees, including regularpart-time employees, but excluding technicians, drafting employees,estimators, chemical operators, utility men, maintenance men, maildrivers,chauffeurs,engineering trainees, confidential,managerial,part, by mutual agreement the witnesses while testi-fying concerning the bargaining discussions werepermitted to have the minutes at the witness stand.These minutes, some taken in substantiallyverbatimform, have been carefully reviewed in the contextof the entire record, and in pertinent instances havebeen given weight (a) where they serve to cor-roborate testimony and provide detail and clarifica-tion; (b) where both sets of minutes are in essentialagreement; and (c) where they constitute admis-sions against interests and reveal conflicts betweenthe testimony and the minutes of the same party.The principal issues, as alleged and litigated, arewhether Respondent committed violations, as fol-lows: Section 8(a)(5): (a) Encouraging and assist-ing the open shop committee in its antiunion activi-ties, for the purpose of undermining the Union'smajority and its bargaining position; (b) engaging inunilateral actions by (1) discontinuing its programof merit increases immediately before entering intobargaining negotiations with the Union, (2) grant-ing increases in wages and cost-of-living allowance,(3) changing the content of certain jobs and effec-tively eliminating the availability of such jobs priorto the termination of the strike, and (4) grantingfurther cost-of-living increases as of March 1, 1969;(c)failing to supply relevant bargaining datarequested by the Union; (d) requiring unit em-ployees to sign forms of an individual employmentagreement;(e) refusingto meet with the Union atreasonable times;and (f)generally engaging in bad-faith bargaining, particularly with respect to thesubjects of union security and contract duration.Section8(a)(1):(a)Interrogationconcerningunion activities; (b) threats of reprisal against em-ployees for participating in strike activity; (c) sol-icitingand inducing employees to abandon thestrike; (d) surveillance of strike activities, includingphotographing and recording the names of picket-ing employees; and (e) creating among employeesthe impression that their union activities are undersurveillance. Section 8(a)(3): (a) Denying or delay-ing merit increases to employees because they in-tended to and did participate in strike activities; (b)granting wage increases as a reward to nonstrikingemployees and as an inducement to strikers toreturn to work; (c) causing and prolonging thestrikeby unfair labor practices; (d) failing andrefusing to reinstate nine named strikers upon theirunconditional application to return to work; and(e) discharging one striker (Tuck) allegedly formisconduct on the picket line.B.Open Shop CommitteeRussell J. Reed testified at length as a witness forRespondent concerning the formation and func-technical, and professional employees, guards, supervisors, and allother employee.5Theretofore, a long history of contractual relations existed withoutthe incidence of a strike THE UDYLITE CORP.165tioning of the open shop committee; e.g., he de-cided that he wanted an open shop 15 minutes afterhe learned the results of the election on January 25.On February 7, Reed, Jack Krause, MildredPuckett, Carl Richter, and two others undertook toattend the scheduledunion meeting(although theywere clearly opposed to union representation). As aresult, the next day, between 5:15 and 5:30 p.m.,"Reed,Krause,Puckett,andAngieFronimos"stormed" to the office of Personnel DirectorRobert F. Revitte.7 Puckett was "screaming" howunhappy she was. Krause was doing the same, say-ing, "Mr. Revitte, what do we do? What kind of amess are wein?" And all that Revitte said was,"Why don't you go to the NLRB?" Revittedescribedas the reasonfor their visit that they were"quite upset" with the results of the election.On February 9, the Union had its first scheduledbargainingmeeting with Respondent. Oswald D.McQueen, president of Local 889, testified thatRevitte stated his opinion at this meeting to the ef-fect that the Union did not represent the majorityof the clerical employees."DatedFebruary 9,apetitionaddressed toRespondent's president, J. J. Rice, contains 63names and recites the following:The undersigned employees have no desire tobecome a part of any organized union, and tothis point have refused to sign union cards.We ask that Udylite management not bargainaway our rights as individuals. We want to con-tinue to work as we have in the past, each ableto speak for himself.We expect to continue working for the com-pany, its benefit as well as our own, trustingthat we will never have to make the choice ofsigning with the U.A.W. or relinquishing ourjob.The employees who signed cards at the unionmeeting on February 7, 1968, now have theU.A.W. looking after their interests.We are concerned and wonder if the companywill look after our interests in our desire not tobecome union members.Reed testified that he drafted this petition and thatthe signatures thereon were obtained on February9, 12, and 13.9On February 19, Reed and Krause retained an at-torney and thereafter received his assistance andadvice.10 The open shop committee, consisting of12 named individuals," was formed after their visitto the attorney. Existing apart from the committeewas a larger open shop group. Reed and Krausealone determined the membership of the commit-tee, and their identity was not disclosed to the openshop group.12On company premises, regularmeetingswere held of the "committee" andseparate meetings were held of the "group." Theytried to get as many as possible to attend. Notice ofthe meetings was spread solely by word of mouth.No minutes were kept, dues collected, nor formalstructure of organization created.13 If the attorneywas paid for his services, as presumably he was, themeans therefor were not disclosed.14 Under theauspices of the open shop committee or "UdyliteEmployees For An Open Shop," circulars opposingthe Union, urging their boycott of union meetings,and espousing an open shop were distributed in theplant. During the time of these activities, the Unionwas involved in negotiations with the Respondent.It is not disputed that the open shop committeeprepared and distributed literature and engaged insolicitations on company time, and that it utilizedcompany supplies and equipment. After the Unioncomplained at a bargaining meeting about a par-ticular flyer, Revitte called in Reed and Krause onApril 24 and advised them not to use companyequipment and supplies in the future. The regular"open shop"meetingswere held after 5 p.m. inplant conference rooms. Reed testified that (duringthe early period)meetingswere arranged and con-ducted clandestinely and no attempt was made toobtain supervisory permission to use the conferencerooms. In addition,it isdisclosed that during work-ing hours Reed, Krause, and Richter met in the of-fice of one Church, Respondent's head of interna-tional sales,where they made phone calls andplanned activities. On occasions when Church wasoccupying the office, he would readily leave uponrequest.Iam unableto credit Revitte's explanations thatRespondent had no rules controlling the private useof the conference rooms after hours; that he had noknowledge these rooms were being used by theopen shop committee; that employees were notrestricted from personal use of company equipment°Working hours were from 8 15 a in to 5 p in°Revitte placed this conversation as occurring shortly after the elec-tion, a week to 10 days8Revitte was specifically questioned by General Counsel and deniedthere was any discussion about the Union's majority status°Accepting Reed's hearsay statement that Frommos passed the peti-tion around in the order department (of 15 employees), there is no evi-dence as to the circumstances under which these names were affixed tothis petition, or to the later petitions10Reed cryptically explained that Krause got the name of this attorney,John E English Krause was not called to testify11Reed,Krause, Puckett, Fronimos, Dave Ogden, Ted Potter,Margaret Larkin, Pat Marnees, Martha Ertman, Terry Brown, StanKing, and Liz LaVigne12Without corroboration, Reed's testimony lacks plausibilityInteralia,letters dated May 31 and June 7 are signed in each instance by 12different individuals purporting to speak for the entire group of "openshop" employees in the plant13To have done so might well have raised the question of the existenceof tie open shop committee as a labor organization under Section 2(5)attempting to engage in bargaining with Respondent14Elsewhere in evidence is a letter dated August 30 from AttorneyEnglish to the Union which states that- "our office has been retained bya substantial group of employees in the 'white collar' unit at"-Udylite 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDand supplies;and that there were no rules againstsolicitation on working time. Revitte was surelyaware of the activities of the open shop committee,asReed admitted,and Respondent must haveknown these meetings were taking place on com-pany property. Logs were kept after hours for per-sons to sign in and out.While Revitte pointed outthatmeetings on company premises are held byother private groups, e.g., bowling, baseball, andcredit union, he could not state any instances whensupervisors were not present at such times. Richtertestified that he had to obtain supervisory permis-sion to use one of these conference rooms for busi-ness reasons.Reed and Krause were purportedly"reprimanded" for using company equipment andsupplies,supra.Regina Guy testified that the "com-pany told us" not to use company property or timefor literature pertaining to the Union. And despitethe absence of any written rule, it scarcely followsthat employees are generally permitted to engage insolicitationduring their working time. Such aliberal attitude by Respondent does not comportwith its bargaining proposals limiting the Union'suse of bulletin boards and restricting union activi-ties in the plant."Reed did not "recall" being in Revitte's office ex-cept on three occasions between February 7 andApril 24, and thereafter he could recall that he wasonce at Revitte's door.16 Only on April 24 did theyspeak of the open shop committee. However,Richter had observed Reed and Krause in Revitte'soffice on three occasions preceding an arrangedmeeting of the open shop committee on the sameday.17Richter,no longer an employee of Respondent,testified forGeneral Counsel. The testimony onboth sides clearly shows that he was among theprincipal open shop proponents. In early February,when he was approached by Reed and Krause, hebecame a member of the open shop committee.Among other activities, he signed the February 9petition, passed out open shop pamphlets, and sol-icited employees to revoke their union cards. Dur-ing the strike, he continued to work and to opposethe Union. Of some significance, only in the sensethat it was information being passed on to em-ployees, isRichter's testimony that Reed andKrause told him Hooker Chemical Corporation hadconveyed the message to Respondent'spresident,Rice, that it would back the open shop committee"to the hilt." Richter is credited.18The open shop committee continued, in theplant,its campaign to provide evidence of an ex-panding list of union dissidents.On another petitiondated February 28, andbearing eight names, theform is the same as that of the February 9 petition,above.The employees were told that these petitionswould be given to President Rice when he returnedfrom an out-of-town trip. Dated April 11, a furtherpetition19 was circulated with an urgent appeal tohave it ready for presentation to Rice that day. Tennames appear on this document as employees whopreviously signed cards20 and "now withdraw saidauthorization cards and request that our names beadded to the list of employees who do not desire tobe represented by the Union."On April 11,a "demonstration"was staged in thecorridor outside Rice's office.Word was spread byopen shop committeemen to employees in the threebuildings in which they were employed. Richtertestified that the advance instructions were for theemployees to assemble at a certain location andthen to march in an orderly fashion down to Rice'soffice, led by Reed and Krause. However, there isno direct evidence as to what the employees wereactually told and by whom. According to Reed, heissued instructions to his lieutenants to advise theemployees to forgo their coffeebreak at 3 p.m., andassemble at such time. Richter stated that the meet-ing took place at 4 p.m., lasting 15-30 minutes, andthat earlier, at 3:45 p.m., he personally heard Reedinviting a number of people to appear at the Ricemeeting. Reed said he contacted various secretariesof company executives, but not the secretaries ofRevitte and Rice.Revitte testified initially that he was sitting inRice's office when he heard voices outside the of-fice door; he looked out and he saw Reed and alarge group of employees. On cross-examinationhe conceded that it was not unexpected and that hewas in Rice's office awaiting the visitation of such agroup. That morning he had been told by his secre-tary of "rumors of a large group to meet Rice."21Revitte estimated there were 75 to 80 employees inthe corridor; he saw a-good 95 percent of them andknew who they were as office clerical employees ofRespondent. Reed estimated there were 65 to 80employees, including the members of the open shopcommittee. Later he testified he recognized only 25to 30 employees and he saw some who were not inthe unit, such as an engineer he knew.22 Richtersaid that about 50 employees were there. Rice and15E g , April 16 proposal on "Representation" that "No Unionactivity, including grievance processing, shall be carried on Companypremises during scheduled working times "16Previously Reed testified that, about February 28, he and Krauseapproached Revitte for a list of the employees in the unit-which Revitterefusedi] I find that there were more than the four such visits recalled by Reed,and that on each occasion the conversation concerned in some aspectthe activities of the open shop committee11Reed's testimony appears vague,contrived,and evasive in num-erous respects19Reed indicated that the language was furnished by Attorney English20There is no showing that these employees had actually signedauthorization cards or were at any time members of the Union21 It is difficult to believe,as Reed related, that such a meeting was notcleared in advance with Rice-at least to the extent of having knowledgethat Rice would be there when all these employees collected at his officeRice was not called to testifyIt is a reasonable assumption that some employees came along withthe group or stopped in the crowded corridor at the ceremony in front ofRice's office only for reasons of curiosity THE UDYLITE CORP.167Revitte stood outside the office door. Reed an-nounced that he was the spokesman for these peo-ple in the unit who are interested in an open shop.He handed three petitions to Rice, stating that thepeople who signed are in this group.Rice read eachof the petitions,and then said that Respondent isobligated to bargain with the Union and would doso.Richter testified that the main points of Rice'sspeech were that he would back the open shopcommittee, and that he was happy to know he hadthese loyal people standing behind him.On April 16,the next bargaining session, Respon-dent submitted its first written proposals on certainsubjects.As part of a proposed article on unionrecognition,Respondent included a section whichin effect provided for an open shop.Among thereasons it advanced in the discussion was the ex-istence of employee petitions as the source of itsdoubt regarding the Union's majority representa-tion.The Unioncharged that management had en-couraged the solicitation of antiunion petitions, andalso referred to the mass meeting with Rice theprevious Thursday, April 11. Revitte then remarkedthat that meeting was spontaneous,and "any timesomeone has a problem, thirty or forty people cantalk to me to have a meeting."The same position ofRespondent,relying on the petitions,inter alia,asproof of the Union's lack of majority, wasreiterated in numerous subsequent meetings withthe Union.These employee petitions or other pur-ported documentary evidence on the majorityquestionwere never brought to the bargainingmeetings,as Revitte admitted. Nor, indeed, in thisrecord was there an attempt to establish by directprobative evidence that a majority of the employeesin the unit had signed the petitions.23There is onlythe testimony of Revitte that he had his secretaryverify the signatures from employment records and,on cross-examination,that he checked some him-self.24At the July 10 meeting, during the strike, the fol-lowing exchange took place,in pertinent part:25PARKER:Union Security?REVITTE: No change.VEGA(Union):What do youmean `nochange.' I want to get your thinking ... why doyou propose an open shop at Udylite?REVITTE: Because the majority of the peopledo want an open shop.VEGA: I want the truth. Didn't you have anelection and didn't the majority vote for, ratherthan against?REVITTE: At the time of the election-butjust shortly after the election the majority hadindicated they do not want the Union.VEGA: We complied with the law. Peoplecame by their own free will-they want theUnion to represent them. Now you come inhere and say that the majority do not want tobelong.Where is your proof?REVITTE: The majority of people are comingin to work. You can count them....VEGA:Do you mean to tell me that what Iobserved-out there bidding your employeesgoodnight is normal procedure?REVITTE: If you are going to be out there weare going to be out there. If you are going tohave so many people on the picket line ....VEGA:I still think we have the right to asktheCompany for proof that we do notrepresent the will of the people. If you thinkwe are unreasonable about gettingthis proof, Iwould like to hear about it. Mr. Revitte statedthat it has got to be an open shop and whenasked for proof he said `go out and countthem'and I'm not about to.KELLER:We are here to negotiate a con-tract.It does not mean that we have to lock inon representationby your Union.VEGA: ...What about checkoff-whatwould be your objection to checkoff?REVITTE: Open shop and checkoff do not gohand in hand.VEGA: What about contract termination?REVITTE: Our position is still the same-7-month contract(i.e., from that date).VEGA:You are talking about decertifica-tion.Ididn't know any employer had the gutsto propose a contract of as short a duration asone year.KELLER: You know we can't decertify. Allwe can do is file a petition....Maybe thesepeople should have another chance to look atthe situation.On April 22Revitte posted a "Personnel Bul-letin" informing the employeesof the "Office-Cler-icalContractNegotiations"and indicating thatRespondent will "keep you informed of futuredevelopments." In the bulletin, he stated,inter alia,that"in response to the Union's demand for aunion shop" (i.e.,all employees must be Union),Respondenthadsubmitteda"Recognitionproposal"which includes"a clause stating that allemployees should be free to join or refrain fromjoining theUnion."In the ensuingperiod,leafletswere distributed and communications were sent onbehalf of the "open shop" employees. On June 28,the date of the strike, Mildred Puckett sent a letterto the Union, with a copy to Respondent,enclosinga petition stating that the signers had withdrawn23The parties'stipulations to admit these petitions in evidence isconstruedas an agreementmerely thatthese documentswere receivedby Respondent and not that the names thereon are authentic signatures ofemployees then in the appropriate unit24The 3 petitionscontain 81 names Revitte statedthat he had deter-mined there were 155 employeesin the unit at thattime, i e , April I IAs alreadynoted,at theJanuary 25election, 160 employeeswere eligibleto vote Revitte also testified that between January 25 and April 15 6 unitemployees had quit and 7 new employees were hired, and that there were165 employees in the unit when the Union struck on June 28 It is ap-parent that these figures do not reconcile No substantiating companyrecords were disclosed at the hearing25Credited from the uncontradicted and corroborated account of theUnion'sminutes, taken in substantiallyverbatimform 168DECISIONSOF NATIONALLABOR RELATIONS BOARDtheir union cards. The petition contains six pur-ported signatures, of which four are dated June 28.During the strike, supervisors, including high offi-cials,were in daily attendance at the picket line.They greeted the nonstrikers. Known leaders of theopen shop committee engaged in the same conduct.On several occasions, Reed and Krause stood withRevitte receiving people through the picket line.Reed also made phone calls to strikers at theirhomes, e.g., to "join the winning side," to withdrawtheir union cards-and to tell them they would geta 5-percent increase which is "given to everyonewho comes off the picket line." Revitte openly tookthe names and kept an account of the picketers.Puckett and LaRonde of the open shop committeewere also observed taking names. In the early partof the strike, Clifford J. Parker, internationalrepresentative of the UAW, had conversations atthe picket line with Gerald W. Munro, Respon-dent's labor relationsmanager. Parker's uncon-troverted testimony is that he asked Munro whymanagement was out there talking to the pickets,why "some of the open-shop committee were outbeyond starting time waving people in," andwhether "they were being docked the same as thebargaining committee were being docked for timespent in bargaining"; Munro responded that "theywere receiving overtime. "26Mildred Puckett and Theodore H. (Ted) Potter,in particular, are alleged to be supervisors underthe Act, or agents of Respondent.27Puckett is employed in the order department-which has 15 employees under the head supervisionof Letha Frame. When Frame is on vacation (23workdays a year), otherwise absent, or away fromthe department, Puckett acts in her place.28 OnlyFrame and Puckett in the department sign approvalon the timecards of employees. Employees speak toPuckett when they call in sick, obtain permissionfrom her to leave work early, and may be ad-monished by her when they come to work late. In-dependently of Frame, Puckett has authority toissuecorrections in customers' invoices,makecreditadjustments, and approve the return ofmerchandise-as to which other employees cometo Puckett for authorization. Her monthly salary is$115 more than the highest paid employee in thedepartment. I find that Puckett exercises direct su-pervisory authority for substantial periods of timeand at all times responsibly directs employeeswithin the meaning of Section 2(11) of the Act.29Potter was promoted to foreman in the tool cribdepartment effective April 15, and a notice of suchactionwas posted on the bulletin board. Hetestified that he was advised of such promotion bySupervisor Del-Buttrey on April 11 and gave his ac-ceptance on April 12.30 Gayle Allard testified that,on a particular day in April or May, Potter spoke toher twice about signing an open shop petition. Hesaid that he and Revitte were well aware of whowas in the Union and what was going on at alltimes, "and so it was a lost cause." He also con-fided to her that he had let Respondent know hewould take the side, Union or Company, which of-fered him the best deal.31 Allard then commentedthat she could see why he had done this, as he nowhad a foreman's job. Allard further stated she knewhe was a foreman at the time of these conversationsas Potter had theretofore told her of his promotioninMarch or April. Potter testified,viz:His discus-sions with Allard concerning the open shop petitionoccurred before April 12-in late March or earlyApril.Although he was offered the foreman's jobearlier that day, he attended the meeting in front ofRice's office on April 11. On April 11 he informedKrause and Ogden of the open shop committee thathe was being considered for a promotion to super-visor and they told him to terminate his connectionwith the committee. He had replaced Kauffmann ascrib for man, but the post had been vacant for awhile. Buttrey did not testify, and no records wereintroduced. While it is apparent that Allard was un-certain as to precise dates, her testimony is creditedregarding the essential timing and content of theconversations. Potter's testimony impressed me asbeing insincere.Whether or not Potter's promotionwas made effective by April 15, or notice posted tosuch effect, I find that he was actually notified ofhis foreman's status on or before April 11, and thathe informed Allard of this fact before their conver-sations in question. Thus, he was a managementpromotee even when he attended the Rice meeting.On April 11, as already shown, an intensive drivewas conducted by the open shop committee forsignatures, in order to furnish Rice with sufficientevidence on the majority question. In all these cir-cumstances, I reach the conclusion that Potter sol-icitedAllard's signature on April 11, and bothknew at the time that he was an appointed super-visor or member of management.As shown, Puckett and Potter were among thosenamed by Reed as members of the select open shop26Reed testified that he came to the picket line before working hoursbut denied that he was "paid by the company to go out and wave picketsin "27Russell Reed's status was also litigated Employed in the creditdepartment, he is responsible for handling credit questions on approxi-mately half of Respondent's accounts, within certain limits set by thedepartment head Dale Moon On a job description form prepared byRespondent in 1967 Reed is plainly shown as the "immediate super-visor" of Diane Caton Contrary to Respondent, it does not detractfrom the effect of this document that, in a covering letter submittingthese forms to the Union on July 16, 1968, Revitte states that "nodeterminations have been made that the questionaires describe eachJob completely and accurately," nor by the entry on Kay Schneider'sform that she is "responsible for typists" 20 percent of her time How-ever, while I find herein that Reed was an agent of Respondent in hisopen shop activities, I do not consider the affirmative evidence sufficientto hold that he was a supervisor under the Act The status of Jack Krause,described as a buyer, was not alleged or litigated28They arrange not to take vacations at the same time21 SeeOhio Power Company v N L R B,176 F 2d 385 (C A 6),cert denied 338 U S 89930 I do not believe, as Potter intimated, that he needed time to decidewhether to accept this offer31Elsewhere it appears that Potterengaged in prounionactivities'during the election campaign THE UDYLITE CORP.committee and they participated in obtaining signa-tures for the open shop petitions. Puckett wrote let-ters as spokesman for the committee and was par-ticularly active in speaking to the employees in herdepartment and in soliciting withdrawal of unioncards. It appears from unopposed statements ofRespondent's counsel that both of these individualswere permitted, by stipulation, to vote in the elec-tion. Respondent contends, therefore, that the issueof their supervisory status isres judicatain therepresentation case.However, the decisions areclear that, despite such a stipulation, Respondent isresponsible for the antiunion conduct of these su-pervisors where, as I conclude on this record, it en-couraged such conduct and acted in a manner as tolead employees reasonably to believe that the su-pervisors were acting for and on behalf of manage-ment.32ConclusionsOn the broader question, I find that Respondentencouraged, assisted, and supported the conduct ofthe open shop committee in its efforts to underminethe Union's established majority status.In disregard of the Board election decisively wonby the Union, the campaign continued on withoutabatement to prevent the Union's representation ofthe clericals. Despite the "open shop" banner, it isfairly clear that the primary purpose of this dis-sidentgroupwas to provide Respondent withevidence upon which it could challenge the Union'smajority position at the outset of bargaining. WhileRespondent was under a legal obligation to regardthe majority question as conclusively settled for atleast 1 year after the Union's certification'33 it actedwith obvious alacrity so soon after the election inaccepting the open shop petitions as evidence oftheUnion's loss of majority. Such evidence asRespondent possessed was highly questionable.34 Ifthe petitions of February 9 and 28 were confined toa request by these employees not to be compelledto join the Union, it would not in this form manifestany clear indication not to berepresentedby thecertifiedUnion. However, the preamble in thesepetitions is cleverly and ambigiously worded to ap-pear to go beyond a desire for an open shop. Thus,there is the request made of Respondent not to bar-gain away their rights as individuals, and the ex-pressed desire to continue to speak for themselves,32E g , MontgomeryWard & Co, Inc,115 NLRB 645, enfd 242 F 2d497 (C A 2)33The exception to the rule,where"unusual circumstances"exist, doesnot apply hereRay BrooksvN L R B ,348U S 96, 9834 "A petition or a public meetingin which the influences of masspsychology are present-isnot comparable to the privacy and inde-pendence of the voting booth"Ray Brooksv N L R B ,supraat 9935Respondent could not assume the attitude,as it stated in bargainingwith the Union,that it had to negotiate a contract acceptable to all em-ployees,not just part of them It could not simultaneously seek to satisfya minority group opposed to the Union and at the same time accord theUnion its statutory due as the certified majority representative andexclusive agent for all employees in the clerical unit169while stating that those who signed cards wouldhave the UAW look aftertheirinterests.','Thesedocumentsnonethelesswerecirculatedandrepresented to be "open shop" petitions, and it maybe doubted that the employees really understoodwhat they were asked to sign. It is significant thaton April 11 an urgent effort was made to obtainfurthersignatures,ason the petetition forwithdrawal of union cards. The reason for the ur-gency is evident in the closeness of the majoritycount by the open shop committee that day. Andthe timing coincided with the planned ceremony atPresident Rice's office to deliver over the proof ofmajority sentiment opposed to the Union.There is substantial showing of Respondent's sup-port for the open shop committee, particularly inthe eyes of the clerical employees,36 with the neces-sary effect that Respondent rendered as its ownagents the open shop committee and its activeproponents. (a) Respondent's high officials werecertainly aware of the April 11 meeting with Ricewell in advance of the event. It had to be known bymanagement that the preparation, assembling, anddispersal of such a large contingent of employeesfrom three buildings would consume an appreciableamount of employees' working time-likely in ex-cessof one-half hour for each employee. (b)Respondent promptly adopted the open shop peti-tions for its own purposes, to support the basic bar-gaining proposals it put forth in the contractnegotiations, and then proceeded to announce itsposition to the employees. (c) On working time, theopen shop committee used Respondent's premises,conference rooms, equipment, and supplies and en-gaged in soliciting and circularizing the em-ployees.37 (d) Supervisors of Respondent were ac-tivemembers of the committee. (e) During thestrike, leaders of the committee stood side by sidewith top management personnel in attempting tocounter the Union's activities on the picket line,thereby identifying Respondent with the open shopcommittee. (f) Open shop committee leaders heldthemselves out as being supported by management.Respondent did nothing to disabuse the employeesof reasonable cause to believe that it supported theopen shop committee.Accordingly, it is found, as alleged, that by theconduct described above, Respondent restrainedand coerced employees in violation of Section36 Slight suggestions as to the employer's choice between a union andan organized dissident group may have telling effect among employeeswho know the consequences of incurring that employer's strong dis-pleasureE g , International Association of Machinists, Tool and DieWorkers Lodge No 35 [Serrick Corp ] v N L R B,311 U S 72, 78See alsoSouthland Manufacturing Corp,157 NLRB 1356, 138739Nor is it plausible that Respondent was merely pursuing a neutralstance in allowing complete and unrestrained activities on company timeand property to both factions, those who favored and those who wereagainst the Union This is all too facile a defense in the circumstancesrevealed Unless it was clearly publicized to the employees, as it was not,that they had such freedom of the plant, as Revitte described-theemployees had to assume that working time was for work 170DECISIONS OF NATIONAL LABOR RELATIONS BOARD8(a)(1) andfailed to bargain in good faith in viola-tion ofSection 8(a)(5).38C.Unilateral Action Concerning Wages1.Merit increasesRespondent had an established practice of givingthe clerical employees merit reviews twice in theyear of hire and annually thereafter, with the meritincreasegenerally notin excessof 8 percent of basesalary in any continuous 12-month period. Follow-ing the Union's certification, Respondent discon-tinued this practice without notifying or consultingthe Union. According to Respondent, at the March27 bargaining meeting the Union indicated it"heard rumors" from employees that a "freeze" hadbeen put on merit increases. Asked for specifics,theUnion mentioned the names of certain em-ployees.39Respondent then stated its positionsimply that merit increases were a proper subjectforbargaining.There is plainly no validity inRespondent'sargument that, because of theUnion's silence at this point, that the Union in ef-fect agreed to the cessation of merit increasespending negotiations on the subject. Confrontedwith the accomplished fact, the Union was notobliged in subsequentsessionsto drop discussionon other important subjects in order to bargaintoward an immediate agreement torestorethediscontinued program of merit increases. On June 7the parties did reach an interim agreement, whichprovided,in essence,that Respondent would con-tinue itspast procedures during the period ofnegotiations,would review all eligible employeesfor the previous months, and would advise theUnion of its decisions, but that the Union reservedthe right to contest any decision granting or failingto grant a merit increase, and that disagreementwould not operate to prejudice any proposal ad-vanced by either party during the negotiations.Respondent's contention in its brief that it waslegally obligated to halt all merit increases duringnegotiations is misplaced; It overlooks the criticalfact that in such decision to discontinue it actedunilaterally and arbitrarily, with an undercutting ef-fect upon the Union concerning a mandatorily bar-gainable subject.Unquestionably,Respondent'smerit increaseprogram was an existing form ofcompensation, and a term and condition of employ-ment,regularly expected by the employees. To besure,an elementof discretion, predicted upon prior38CfFremont Newspapers, Inc,179 NLRB 390"It is alsoevident that in April SupervisorJames RKirkhofftold oneemployee,when she complained, that "all raises were being held pendingthe union's settlement "40 E g.,AH Belo Corporation,170 NLRB 1558, enfd 411 F 2d 959(C A5), Stark Ceramics, Inc,155 NLRB 1258, enfd 375 F 2d 202(C A6), Exchange Parts Company,139 NLRB 710, enfd 339 F 2d829 (C A 5)41A H Belo Corporation,170 NLRB 1558 (TXD)42E g,SatillaRural ElectricMembership Corporation,137 NLRB387, 392merit review, was retained by Respondent withrespect to particular employees, but certainly not tothe entire program.In the same respect, the meritincreases here are analogous to regularly paidChristmas bonuses, as to which the law has longbeen firm that a unilateral discontinuance manifestsa refusal to bargain.40 If the employer believes it isconfronted with a difficult decision as whether suchmerit increases may be legally continued duringbargaining-a readily available recourse is for theemployer,before taking anyaction,to consult withthe union and seek a mutually agreeable means ofresolving the question in the most expeditiousmanner. 41 However, it is apparent that other con-siderations motivated Respondent's conduct on themerit increases.In the course of bargaining on thissubject as on certain others, showninfra,it is notedthat Respondent insistently sought the right to actunilaterally in derogation of the statutory represen-tative of the clerical employees.42It is also credibly evident that, despite the interimagreementwith the Union on June 7,merit in-creaseswerewithheld from employees solelybecause of the pendency and occurrence of thestrike, and not paid until the strike's termination inOctober. Such withholding, I find, was coercive anddiscriminatory upon the employees affected, inviolation of Section 8(a)(1) and (3).432.Wages and cost-of-living allowanceOn April 4, Respondent posted a bulletin ad-dressed "To All Salaried Employees (excluding of-fice-clerical employees)," in which it announcedimmediate wage increases and promises of futurebenefits. Salaries were raised 5 percent. Also, theseemployees were informed that, of course, they "willcontinue to be reviewed at their normal review timeand salary increases will be granted based on per-formance and merit." In addition, they will receivea cost-of-living allowance of $8 a month, whichwould again be increased to $13 in March 1969and to $19 in March 1970. "Other improvements"andbenefitprogramswerecurrentlybeingreviewed and furtherannouncementswould bemade as soon as possible. A final note held forththatRespondent's future has brightened con-siderably in recent months by reason of a corporatemerger.There is no doubt that this communication wascalculated, in substantial part, to exert pressure onthe clerical employees within the unit respectingtheir adherence or opposition to the Union.4493On June 27 Supervisor Don Giddings told Helene E Kozlowski thathe was not going to release her merit increase because it would make himlook foolish giving her the raise I day before she was to go out on strikeOn the same date Marcella J Scarborough was similarly informed byGiddingsOn June 24 or 25 Kay V Schneider was told by SupervisorKirkhoff that her ment increase had slipped his mind and he would takecare of it right away Not until after the strike, in October, did theseemployees receive their merit increases, although, when they did, it wasmade retroactive to a date preceding the strike44As earlier described, during this period the open shop committeewas intensively campaigning, e g , to obtain withdrawals from the Union THE UDYLITE CORP.171On May 14,Respondent first made its economicproposals to the Union,inter alia,providing for a 5-percent wage increase and an $8-per-month cost-of-livingallowance-at the same time that itspecified a'contract term to expire with the certifi-cation.year.On May 21,the Union submitted itscounterproposals consisting of a detailed salarygrade structure for wages,and a formula for cost-of-living allowances-in each instance extendingover a term of 3 years.Following the strike,aboutJuly 3,Respondentannounced to the working clericals and placed ineffect a 5-percent wage increase and an $8 cost-of-living allowance.The Union was not notified orconsulted.Respondent'sbrief asserts justificationfor this unilateral action on the grounds that an im-passe existed on wages. However,the evidence isquite clear that relatively little bargaining tookplace on the subject of wages in the intervalbetween the submission of the respective proposalsand Respondent'sdecision to grant the raises.Although progress in the negotiations was slow, andnumerous major issues were outstanding betweenthe parties,there is entirely no basis for holdingthat an impasse existed on any subject at thispoint."'On June 11 and 26, for example,Respon-dent indicated that bargaining with respect to manyof the economic issues would have to be deferreduntil after the length of the contract was deter-mined.During and after the strike,the parties con-tinued to meet,with proposals submitted and agree-ments progressively reached on a number of sub-stantial subjects.Economics in various aspects werecertainly open and considered at several of thesemeetings.Admittedly on both sides,the crucialareas during the later stages of bargaining consistedof contract duration and union security.It suf-fices to refer to a portion of Respondent's state-ment at the September 26 meeting:"Ifwe areable to work something out in these two areas it issubject to dismissal of [the pending unfair laborpractice charges] . . . . I have the feeling thatthe economic isues are not as difficult as non-economics.We will look into economics as a pack-age. I can give you some general guidelines if wehave the length of the contract nailed down . . . .We are willing to work within this wage structure[proposed by the Union]if some juggling is neces-sary . . . . There can be movement on the costof living. . . "Moreover, in view of the timing pointedly relatedto the inception of the strike,and in light of the en-tire record,I find these general wage raises werealso designed as an inducement to employees torefrainfrom,or to abandon,participation inthe strike.Accordingly, the alleged violationsof Section 8(a)(5) and(1), in this instance of aflagrantnature,arefullysustainedintheevidence.46D. Individual Employment AgreementsOn June 27, the day before the strike, Respon-dent distributed to the clerical employees a formentitled "Employment Agreement-Form B." Eachwas required to sign,witness the signature ofothers,and return the executed form thatday. Fol-lowing the strike,in October,itappears that someof the returning strikers were asked to sign thesame form. Respondent contends that this agree-ment is intended purely as a commitment by thesalariednontechnical employees"'to safeguardRespondent's "trade secrets,"48and is not materi-allyrelated to the statutory formula of wages,hours,and conditions of employment. Viewing theactual language in this individual agreement,Respondent's position must be rejected.Thus, forexample,paragraph 4 bears no relation to tradesecrets, e.g.:Iagree to perform and carry out diligently,faithfully and to the best of my ability all dutiesassigned and instructions given to me byauthorized personnel of the Company, tocomply with the rules, regulations,policies andprocedures of the Company and to act andcomport myself at all times in the best interestsof the Company.Nor are Revitt's explanations acceptable as to thetiming of the distribution of these forms to the cler-icals.A memorandum from Hooker dated January17 indicates that, "effective immediately,"form Bwas to be signed by applicable"newly hired" em-ployees.49Another memorandum dated June 25from Respondent to its own department headsrecites that"new forms"had been received fromHooker which allpresentemployeeswillberequired to sign immediately. It can only be con-cluded that this kind of evidence by Respondent isfragmentary, self-serving,and does not provide thejustification it claims.50Also on June 27 PresidentRice addressed the assembled clerical employees inan effort to dissuade them from participating in thescheduled strike the next day(as further discussed,infra).They werecompelled to execute this "Em-ployment Agreement"-without advance notice, inseeming haste,and with no opportunity to seek ad-45 See, e g,Taft Broadcasting Co,163 NLRB 475,Northland Camps,Inc, 179 NLRB 3646The 8(a)(3) allegation in the complaint on the theoryof conductdiscriminatoryagainst the strikers is not found,as the 8(a)(1) violation isadequate to support the recommended remedy,which doesnot includebackpay41Technicaland professional employees were requiredto sign form A,not disclosed in evidence48Otherwise entitled "SafeguardingProprietaryand Patent Informa-tion "41Revitte testified that he did not receive this document until late inMay50These memorandums introduced by Respondent cannot be viewed inisolation,as the onlyinternalmanagement communications,written ororal, on thesubject overthe 5-month period shown 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDvice as to the effect of such a complex instrument.The production and maintenance employees,represented under contract by Local 189, were notrequired to sign such a document. And the Union,in the very process of negotiating with Respondent,was in no manner notified or consulted. In all thecircumstances, the employees could reasonably be-lieve that the Union was being bypassed, that theywere bound by this individual agreement to "com-port themselves in the best interests of the Com-pany" even at the sacrifice of their representationrights, and that Respondent imposed such require-ments solely by reason of the impending strike.Such effect, I find, was the purpose of Respondentin its timing of this matter. It is unnecessary to de-cide as a general proposition whether nontechnicalrepresented employees, as here, may be required tosign individual trade secret agreements without bar-gainingwith the Union. For example, proof ofreasonable necessity and relationship to routine du-ties, or access to such confidential matter, all notestablished here,may well be pertinent to thequestion.As clearly shown, the "EmploymentAgreement" in this record extends beyond necessa-ry language to preserve trade secrets into the broadrealm of working conditions. Consequently, I con-clude on this issue that (a) Respondent acted uni-laterally in violation of Section 8(a)(5), and (b) itindependently violated Section 8(a)(1) by coercingthe employees with respect to their right to engagein a strike.E.Restraint and Coercionbecause she attended all the union meetings. OnJune 28 Giddings telephoned Kozlowski at homeand asked if she was coming in; she respondednegatively.He then said that if she came back towork Monday, she would be accepted, as Mr. Ricehad extended the deadline from Friday until Mon-day.On June 27 Giddings also talked with Scar-borough. She asked if she could be fired if she didnot come in the next day. He answered that "thiscould happen," as Rice had stated in his speechthat the strikers "could be replaced." He told herthat if she "didn't come in tomorrow (Friday),don't come in Monday." Giddings also said heknew she attended the union meetings.52On June 27 Revitte approached Freda Kurzhals,a relief switchboard operator and receptionist, andoffered her a full-time receptionist job to begin thefollowing Monday at a salary increase of $25. Sheaccepted, but did not assume the job because shejoined the strike on June 28.53Rice's speech on June 27 is not specifically al-leged as coercive. On the sparse evidence, I findthat he told them essentially that as (economic)strikers they could be permanently replaced-which was not coercive in the existing circum-stances.However, Giddings interpreted and usedthe speech in a manner which conveyed an impliedthreat to Kozlowski and Scarborough that their jobswould likely or definitely be forfeited if they par-ticipated in the strike. Additionally, Giddings' com-ments to both were designed to create the impres-sion that their union activities were under Respon-dent's surveillance.Within the framework of the complaint, nu-merous alleged independent violations by Respon-dent occurring before and during the strike (June28-October 1) were fully litigated.1.Before the strikeAs earlier described, in April, Potter, as apromotee to supervision, told Allard that he andPersonnel Director Revitte were well aware of whowas in the Union and what was going on at alltimes.On June 27, President Rice spoke to the assem-bled employees concerning the strike scheduled thenext day. Kozlowski testified that Rice said that itwas the last opportunity to change their minds, andthat if they did not come in the following day, hedidn't know if there would be any work for them.51That day she was told by Giddings, referring toRice's speech, that he did not know if there wouldbe a job for her if she did not report the next day.He also said he knew she was for the Union51 Supervisor Giddings' brief version was that Rice said "There was noassurancethat there would be jobs for the strikers "52The discussions concerning merit increases,supra,took place inthese same conversations of Scarborough and Kozlowski with Giddings53Revitte is not credited that this offer was made and accepted in mid-2.During the strikeAdmittedly, Respondent employed professionalphotographers who openly took pictures of thestrikers at various picketing and other locations forat least 20 to 30 days after the strike commenced.Supervisor Munro wasseen usinga camera at thepicket line. Throughout the strike, Revitte was seenat the picket line virtually every day making notesand taking names, at times even inquiring as to theidentity of particular strikers.54 It has been shownthat company officials and open shop leaders werein regular attendance at the picketline; e.g., in per-forming "nail duty" and in greeting nonstrikers.Especially in such a pervasive atmosphere ofmanagement scrutiny of the protected peacefulpicketingof these clerical employees, I findRespondent's conspicuous taking of pictures andnames of strikers was calculated to, and did, havethecoercive implication that Respondent wasrecording such information for the purpose of visit-May and that the accompanying raise was effective May1, Interalia, itis documented that Kurzhals, and many others, receiveda meritraise asof May 1, retroactively effected59His testimony that the closest he got to the pickets when takingnames was 200 feet is not credited THE UDYLITE CORP.173ing future reprisals .55 As such conduct of Respon-dent commenced the first day of the picketing, andthere was no indication of a reasonable basis for an-ticipating violence and mass picketing, Respon-dent's contention that its purpose was to secureevidence of such unlawful strike activity56 is whollywithout foundation.57That Respondent engaged in numerous solicita-tionsof strikers to return to work is fairlyestablished in the evidence. Revitte told Schneiderhe was surprised to see her there, and instructedher to go back to the office where she belonged. HetoldAllardandAnna Rudzewicz that theyshouldn't be there-"why don't you go back towork"? Credit Manager Moon asked Schneider tocome back and try to bring the girls back. LaborRelationsManager Munro told Allard, a secretaryin production and planning, that she could work forhim if she came back. Kirkhoff spoke to Murthatwice on the picket line and telephoned her athome at least once-in an effort to induce herreturn '58 stating that "the company won't give in forquite a while." As previously described, Giddingssought to keep Kozlowski from going out on strikeand telephoned her at home on the first day of thestrike to come to work. He implied the threat thather job would be lost if she did not return by theextended "deadline" on Monday. Reed, of the openshop committee, made telephone calls to at leastone striker to return to work, mentioning the wageincrease "which was given to everybody that wentback in off the line."Absent a threat or promise of benefit, the legalityof an employer's solicitations of individual strikersto return to work must be determined in light of theentire background against which such solicitationswereconducted.59Inallthecircumstancesdescribed, I find the solicitations in question con-stituted an organized effort and a course of conductof Respondent, rather than individual or isolated in-cidents.They were undertaken in the context ofother unfair labor practices indicative of Respon-dent's animus toward the Union's representation ofthe clericals. In certain instances, as shown, thesesolicitationswere accompanied by a threat or apromise. It has earlier been found that, upon the in-ception of the strike, Respondent unilaterally in-stituted wage and cost-of-living increases having asubstantial purpose of influencing employees torefrain from or to abandon strike activity. I con-clude, therefore, under established criteria of theBoard,60 that the solicitations were an integral partof Respondent's illegal opposition to the purposesof the Act insofar as pertains to the rights of therepresented clerical employees.Accordingly, on the basis of the foregoing, the al-legations are sustained that Respondent violatedSection 8(a)(1) by engaging in surveillance of em-ployees' union and protected activities; creating theimpression among employees that they were undersuch surveillance; photographing and taking thenames of strikers; threatening employees with theloss of their jobs if they participated in a strike;promising and granting benefits to induce em-ployees not to engage in or to abandon their strikeactivity; and soliciting strikers to return to work.F.Refusal To BargainAs already shown and as manifest in this record,the subjects of contract duration and union securitywere the crucial issues throughout the negotiationsand presented the ultimate obstacles to any fullagreement.611.Contract durationFormally submitted onMay 14, Respondentproposed a contract term only until the expirationof the Union's certification on February 2, 1969.As reason for this limited term, Respondent in-formed the Union of its doubt that it represented amajorityof the unit employees, asserting asevidence the open shop petitions it received onApril 11 (but did not disclose) and statementsmade by (unidentified) employees.62 Inmaintainingthisposition in subsequent sessions, Respondentalso variously mentioned employee turnover, thecloseness of the election, the desire to afford theemployees a new election, and an alleged lack ofmajority support for the strike. On July 29, in aprivate meeting with the Federal mediator, Respon-dent informally indicated to the Union that it wouldaccept a contract a month or two beyond February2; i.e., a contract term of 7 or 8 months.' On Sep-tember 26, the Union proposed a 16-month con-tract from date, and Respondent then offered a 10-month contract from date. The Union's furthercompromise to split the difference by agreeing to a13-month contract from date was not accepted byRespondent.ssE g, N LR B v Rybold Heater Company,408 F 2d 888 (C A 6),Preston Feed Corporation,134 NLRB629, 643,enfd 309F 2d 346,351 (C A4),Flambeau PlasticsCorporation,167 NLRB 73556Offers of proof of such purpose simply by the testimony of Revittewere rejected57To be compared is Supervisor Kirkhoffs testimony emphasizing thepeaceful and even friendly character of the picketing by the clericalemployeesseKirkhoff indicated that,during the course of the strike,managementofficials had numerous conversations with the strikers,and that he mighthave had 50 or 100 such conversations59E g,The Texas Company,93 NLRB 1358, 1360-62,King Chrysler-Plymouth, Inc,174 NLRB 53160Ibid61As a record fact, it is noted that Respondent's contract with Local189 of the Union,intera/ia, provides for a 3-year contract term, unionshop, and checkoff83Testimony of Revitte Parker, the Union's spokesman, could notrecall whether any reasons were given by the Company at this time13As early as June 11, the Union revealed that it was "not wedded"to a 3-year contract or to a union shop 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent relies on Board cases which holdthat an employer may insist on a contract term ex-piring with the certification year where it has agood-faith doubt of the union'smajority status.64However, as indicated earlier herein,Respondenthad no valid basis'for such a good-faith doubt. Itunlawfully supported the open shop committee,which supplied it with the employee petitions osten-siblytoshow the Union'slackofmajority.Moreover,testing Respondent's position as of April16 when it was first advanced,65 and especially inlight of the recency of the Board certification, theevidence asserted by Respondent could not justify areasonable doubt that the Union had lost its majori-ty. Indeed,the purposes of the Act would be sub-verted if an employer in these circumstances werepermitted to establish a defense of good-faith doubtpredicated upon purported results which it unlaw-fully helped to create.Having adopted this posturepractically from the beginning of negotiations,Respondent accordingly shaped its proposals to thebrief contract term it proposed.And indeed, as Ifind upon the evidence,itconsciously prolongedthe bargaining as to foreshorten the remainder ofthe certification year.2.Union securityAs with the issues of contract duration, virtuallyno changetook place in thenegotiations on unionsecurity from the date the Respondent's proposalwas presented,on April 16,untilthe private meet-ing with the mediatoron July 29,during the courseof the strike. At suchtime,Respondent generallysuggested that it might agree to "maintenance ofmembershipwithsome kindof safeguards." OnSeptember26, at themeetingbefore the end of thestrike, this proposal wasplaced on the table andspelled out.66Mostof Respondent's reasons for es-pousing the open shopwere substantiallythe sameas those advanced on contractduration.These in-cludedan alleged lackof majority support for theUnionand the open shop petitions.On several oc-casions,Respondent stated itwas opposed to aunion shop as a "matterof principle."" And onJuly 22, itemphasized suchoppositionwhile in-dicating that it did not(affirmatively)have to havean open shop.On checkoff,it stated that this issuewas tied to union security.My finding is that Respondent's position was nottaken in good faith.While it was certainly under nocompulsion by virtue of the Act to make a conces-sion for the adoption of any kind or degree of unionsecurity,itwas required fully, fairly,and in goodfaithto negotiate on this issue,as well as all others,in a sincere effort to reach a collective-bargainingagreement with the Union.However,on this sub-jectason contract duration,Respondent'sproposals were squarely centered upon a purporteddoubt that the Union was the majority representa-tive.Again,the issue must be judged as of the timeRespondent took its original stance; i.e.,April 16.Thereafter,defections from the Union and convertsto the open shop are properly attributable toRespondent's unfair labor practices.A factor to beconsidered is the knowledge by the office clericalsof the contract conditions enjoyed by the hourlyemployees in the plant.3.Management rightsOn April 16,Respondent initially submittedother written proposals,including an exhaustivemanagement rights provision, copy of which is at-tached hereto as Appendix B. Certain of the clausesare as follows:"Nothing in this Agreement shall beconstrued to limit in any way the Company's soleright to"-subcontract or purchase any or all work andproducts,including maintenance and repair;discontinue temporarily or permanently, inwhole or in part,any of the Company's opera-tions;sell, close,or move plants;determine the size of work force and increaseor decrease its size,to hire,and lay off em-ployees;" CitingLloyd A Fry RoofingCompany,123 NLRB 647 But seealso, e g ,N L.R.B v My Store,Inc,345 F 2d494 (C A 7), certdenied 382U S 927,N L R BvW R. Hall Distributor,et al,341F 2d 359 (C A 10),Solo CupCompany v N L.R B,332 F 2d 447(C A 4)65Revitte expressed his doubt of the Union's majority even at the firstbargaining meeting,supraIt is also noted that in a letter to the employeeson July 3,President Rice asserted that,"shortly after the election onJanuary 25,a majority of the employees indicated they no longer wantedrepresentation by the Union "6' In substance,Respondent proposed that maintenance of membershipwould "start from scratch,"covering only present employees who areunion members 30 days after contract execution,and new employeeswho erect to join the Union 30 days after hire,but any employee couldwithdraw from membership upon 60 days notice to the Company and theUnion For its part, the Union proposed a modified union shop, underwhich all employeeswho previouslysigned cards must remain membersfor the life of the contract, those who had not signed cards could refrainfrom joining,all new hires would be required to join after 30 days, andany member could withdraw within the last 15 days of the contract67Respondent also mentioned at various times that valuable employeeshad said they would quit rather than be forced into joining a union, andthat it was afraid it would experience difficulty in recruiting new em-ployees66Respondent did not entirely clarify the"principle" to which it ad-vertedAs noted,a union-shop provision was in effect in the productionand maintenancecontractAtone point it said the union shop took awaythe right of employees who did not want membership in the Union How-ever,ithas long been established that,under a valid union-shop contract,employees are not required to become union members, at the penalty ofdischarge,if they tender the equivalent of periodic dues and initiationfees SeeN.L R B v GeneralMotors Corporation,373 U S 734, 741-744 THE UDYLITE CORP.175reduce the workweek or workday;hire part-time and temporary employees, orcontract for services of temporary employees;transferwork out ofthe bargaining unit tononunit employees;establish, change, combine, or discontinue de-partments;establish, change, combine, or discontinue jobclassifications;establish wage rates for any new or changedclassifications;determine number of hours to be worked;transfer, promote, and demote employees fromone classification,department, or shift toanother;select employees for promotion or transfer toother positions outside thebargaining unit;require employees to perform work outsidetheir assigned job classifications, regardless ofavailability of work in their regular classifica-tions;nothing shall limit in any way the right of su-pervisors to perform work.It is not for the Board to pass upon the desirabili-ty of substantive terms of labor agreements .69 Yet,theBoardmust take some cognizance of thereasonableness of the positions advanced duringbargaining negotiations to determine whether a par-ty's conduct evidences a real desire to come intoagreement.70Any construction of Respondent's managementrights proposal readily reveals a rejection of thecollective-bargaining principle in that it demandsan abdication by the Union of its meaningfulrepresentative status.71 (Indeed, the unilateral ac-tions of Respondent earlier described appear toconformwith this approach on managementrights.) Respondent must have been aware that theUnion, or any self-respecting union, could not ac-cept such a contract provision or justify it to theemployees it is statutorily required fairly torepresent.72Until after the strike of June 28 there was vir-tually no discussion on the subject of managementrights.On June 26, the Union indicated it was a"waste of time" to consider Respondent's proposal,and on July 25, that this proposal "negated the con-tract." As of July 29, on its own initiative, Respon-dent submitted a greatly reduced and revisedproposal. After discussions and further revisions, onSeptember 12 the parties initialed their agreementto a clause on this subject, a copy of which is at-tached as Appendix C. The eventual agreement onsuch a clause does not resolve the question of goodfaith or render it moot.The aspect of bad faith which I find lies inRespondent's purpose in advancing its originalmanagement rights proposal. It knew that theproposal could not seriously be considered, that itstood as an affront to the Union, and that it was aroadblock to consummation of any final agreement.This proposal was also consistent with Respon-dent's efforts to curtail the Union's existence andeffectiveness on the scene-as with its insistenceupon a short-term contract. Such a proposal couldnot be excused as merely a tactic in the negotia-tions, in light of all the circumstances. At the veryleastit is clear that the submission of this proposalcomports with Respondent's efforts generally to en-gage in bargainingdelays.4.Supplying requested bargaining dataIthas long been settled that, upon reasonablerequest, the employer is required to furnish theunion with information which is relevant and neces-sary to enable the union to conduct bargainingnegotiations in an intelligent and effective manner.Wage and related data, as the core of the employer-employee relationship, are presumptively rele-vant.73By letter dated February 8, hand-delivered toRespondent at the first bargaining session, theUnion requested information concerning eligibleemployees in the unit,inter alia:dates of hire, jobtitles, narrative job descriptions, job evaluation fac-tors, individual salary rates, labor grades, rateranges, automatic progression rules, type of salaryarrangement, and the names and dates of new em-ployees hired since the voting eligibility date.Revitte stated he would try to have it ready by thenextmeeting.On February 23, Respondent sub-mitted to the Union, as stated in the covering letter,"information which you requested." At this meet-ing, Respondent verbally informed the Union that itdid not have job descriptions and, after the Unionmentioned these items, that it had not had the op-portunity to assemble the information on job clas-sifications and salaries.At this time, Respondentsupplied with its letter the names of employees ap-0"N L R Bv American National InsuranceCo,343 U S 39510N LR B v Insurance Agents'InternationalUnion, AFL-CIO[PrudentialInsCo ], 361 U S477, NL R B v Reed & PrinceManu-facturing Company,205 F 2d 131 (C A 1)11E g.,L L Majure TransportCo v NLRB ,198 F 2d 735 (C A5), Alba-Waldensian,Inc,167 NLRB 69519Ibid13E g,N L R B v Whiten Machine Works, 217F 2d 593 (C A 4),certdenied 349 U S 905,Curtiss-Wright Corporation vN L R B,347 F 2d 61 (C A 3) 176DECISIONSOF NATIONALLABOR RELATIONS BOARDpearing on the stipulated eligible voting list, infor-mission of and in failing to supply requested rele-mation which the Union already had,but failed atvant data.thisor any later time to furnish the requestednames and dates of new hires.On March 27,Respondent gave the Union a purported list of jobclassifications with the general salary figures along-side each title;e.g., "SecretaryII.460, 477,455, 505."74As was sufficiently clear in its February 8 letter(i.e., individual salary rates),the Unionagain requested the name and salary for each unitemployee. Here Respondent questioned the needfor such information,stating that it was confidentialmatter,but nevertheless agreed to supply it. OnApril 8 and 16 this information was furnished. Inconjunction with the interim agreement on June 7to restore Respondent'smerit increase program,supra,theUnion was to be informed,and re-peatedly requested,the names of those employeeswho were denied such increases after review. Thisdata was never supplied.On July 10 the Unionagain sought the job descriptions,indicating that itwas told byemployeesthat they,or their super-visors,had made out such descriptions the previousyear.Revitte said that he had knowledge of"questionnaires"which Respondent had sent out(in 1967)and, upon theUnion's specific request,agreed to supply them.He generally testified thatthis project by Respondent involving the "question-naires"was never completed or utilized.75On July16, Respondent supplied the Union with about 60completed forms entitled"Classification PositionDescription"for particular employees,advising theUnion in a covering letter in effect that it does notnecessarily consider these "questionnaires" to becomplete or accurate.76 I find Revitte's explanationsunsatisfactory.No reason appears why Respondentdid not earlier reveal such data in its possession andsupply it,or offer to do so,in the same manner itdid onJuly 16.However,inmy opinion, Respon-dent could well have brought these job descriptionsup to date,to the extent that any changes werenecessary,or made out new descriptions for such agroup of clerical employees,without any substantialexpenditure of time. 7 This typeof information wasparticularly pertinent to afford the Union an intel-ligent basis for handling grievances in the interim,such as Company changes in job content of classifi-cations. Indeed,issues are presented of such uni-lateral changes made by Respondent during thecourse of the strike,infra.It is my view on all theevidence that Respondent did not wish to supply orbe bound by such information in dealing with theUnion. Therefore,I conclude that Respondent vio-lated Section 8(a)(5) by unduly delaying the sub-1'Such classifications also appear as clerk typist I and III, and secre-tary A,1, 11, and III15On July 10,Revitte told the Union that no effort was made todetermine if all the "questionnaires"which were sent out were returned toRespondent16General Counsel introduced a memorandum dated June12, 1967,from Revitte to a "Steno-Secretary"stating, e g"All positions are re-viewed and evaluated periodically to make certain you receive com-5.The bargaining meetings and negotiationsIn the ultimate conclusions to be reached and theremedies recommended, it is not necessary to tracethe course of bargaining on each subject or todescribe all of the extensive detail contained in thisrecord. All the evidence has been considered, as itmust be, on the question presented of general bad-faith bargaining.For the Union, the chief negotiator was Interna-tional Representative Clifford J. Parker, present atall but one of the meetings. He was accompaniedby a committee, usually of six or seven employees.For the Company, the chief negotiator was FredSchwarze, who attended most of the meetings. Hewas usually accompanied by Revitte, one othermanagementofficial, and sometimes another attor-ney. Parker and Revitte were the principal wit-nesses for each respective side. At the first meeting,on February 8, largely confined to introductorymatters, the parties agreed to use the "Chrysler"formula-under which the Union would present itsposition verbally, and the Company then woulddraft thelanguage.However, it is apparent that thisapproach was largely abandoned following the firstfew bargainingsessions.As noted, 35 formal bargaining sessions wereheld, commencing February 9. It does not appearthat substantial progress was made in agreementson substantive terms until the latter part of June,and more especially in September. In the earlymonths of bargaining some provisions of relativelyminor importance occupied the parties at length.For example, no agreement was reached on the"witnesseth" clause until June 21, on the number ofunion stewards or representatives in the plant untilJune 27, and on bulletin boards until September12.78Under Section 8(d) of the Act, the duty in bar-gaining negotiations is explicitly placed upon theparties-"to meet at reasonable times and confer ingood faith." The record indicates some instances oftardiness, delay, and postponement by both partiesfor legitimatereasons.On the total evidence, how-ever,only the Respondent is found to havebreached the good-faith requirement to meet atreasonabletimes.Although the statutory obligationto confer is bilateral, it was the Union which con-sistently took the initiative in seeking to meet morefrequently, and the Respondent resisted such over-tures. Further, as reflected elsewhere in this Deci-parable pay for comparable work Positions which are comparable inresponsibility and complexity are assigned the same grade and salaryrange "11Regarding the secretaries, for example, Revitte admitted that theydiffer only as to the level of the individual for whom they work71A summary index prepared by Respondent showing dates of pro-posals and agreements on certain subjects is attached hereto as Ap-pendix D [omitted from publication] THE UDYLITE CORP.sion,Respondent consciously sought to prolong thenegotiations as to run out the time of the certifica-tion year.In the following specific instances, I findthe delays caused by Respondent were lacking ingood faith and unjustified:(a) Accounting for thelapse in meetings between February 23 and March27, Respondent stated that it did not have the timebecause it was engaged in contract bargaining forthe production and maintenance employees. (b) Atthe end of May, Respondent's reason was that itwas bargaining with a union representing em-ployees at its plant in another city. (c) Until June25, Respondent refused to meet more than twice aweek,even though it was informed on May 27 ofthe Union's strike deadline of June 28.79 The Union'requested more constant bargaining,every day ifnecessary, to attempt to reach agreement by June28. (d) During the strike,themeetingswerescheduled by a Federal mediator upon separateconsultation with each party. On July 10,the Unionurged"successivemeetings."At the July 22 ses-sion,Respondent stated the position that it is"willing to meet any time progress can be made,"and it cannot see any signs of progress based on theUnion's current attitude.80A scheduled meeting forAugust 14 was canceled by Respondent, and nomeetings were held between August 9 and Sep- ;tember 3.81 I attribute this delay to the fact thatRespondent'shourly employees had gone out onstrike as of August 14. This was no valid reason todelay or cease bargaining with the Union concern-ing the clerical employees, especially during theirstrike. (e) On November 21,82 the Union requestedthat the parties continue to meet until they arrivedat an agreement.Respondent responded by askingif the Union had anything new to offer to get thingsgoing.The Union then suggested weekly meetingson Thursday, but Respondent agreed only to thenextThursday and "would see"about furthermeetings.(f)The next meeting was held onDecember 10. At the further session on December17,among other things,Respondent agreed toprepare a new proposal on temporary and part-timehelp-an issue long in controversy.AccordingtoRespondent'sminutes,83 the meeting was con-cluded with Respondent's statement:"As long as" On May14 Respondent was admittedly aware that a stoke votehad been taken80Respondent could not set itself up as the arbiter of "progress" at abargaining meeting,presumably dependent upon the success of its ownobjectives,and utilize such a means of control over available time forbargainingA H Belo Corporation,170 NLRB1558 (TXD)"'By letter to President Rice, the Unionobjectedto Respondent'srefusal to schedule meetings except on a casual basis and demandeddaily meetings beginning August 882Contraryto Respondent,Ido not view the delay in meeting, afterabandonment of the strike,from October I to November 21, as a refusalto meet, or as indicative of bad faith,by the Union81The Union introduced no minutes after the September 26 meeting,preceding the end of the strike The minutes of Respondent includemeetings on October 1,November 21 and December 10 and 17 Neitherside adduced testimony on the meetings after October 1177Union is back on original position[on union shopand length of contract] '114Companysees no futureincontinuing these uselessmeetings.Companywilling to consider Union proposal on classifica-tionsifUnion wantsto put one together, but untilthen no sense continuing."No furthermeetingshave been held.85 In consideration of the mannerinwhichRespondent concludedthe December 17meeting,and of its general resistance to schedulingbargaining meetingsas alreadyshown,Iplace theresponsibilityonRespondent for cutting offnegotiations,and the burden on it for initiation offurther meetings.G. Unfair LaborPractice StrikeIt is found,at least as major factors,that Respon-dent's general failure to bargain in good faith andits unfair labor practices committed before and dur-ing the strike,as delineated above,clearly causedand prolonged the strike.Therefore,Respondentwas obligated to reinstate the strikers to theirformer or substantially equivalent positions upontheir unconditional application at the end of thestrike,and to discharge, if necessary,all replace-ments hired during the strike."'H. Failure to Reinstate StrikersThe complaint alleges that Respondent dis-criminatorily refused to reinstate 10 named em-ployees after their unconditional application follow-ing the termination of the strike.At the bargainingsessionon Septemebr 26, the Union advisedRespondent that a union meeting would be heldthat evening at which it would be decided whetherto abandon the strike.A consideration affectingsuch decision was whether Respondent would rein-state all the strikers. The question was then directlyasked of Respondent whether it was willing to sayat this time that all the strikers can return to work.After a company caucus, Respondent gave the fol-lowing reply:With the exception of Tuck I think the rest ofthe employees could come to work Monday.84After failure of the attempt at settlement on September 26 theUnion in the few subsequent meetings,to the extent substantive termswere discussed,reverted to this position Respondent itself offered nochange on union security or contract duration I cannot find that Re-spondent believed that the Union would not accept the same compromiseoffers it made on September 26,supra,or that an impasse was therebycreated85During opening statements at the hearing,the Trial Examiner in-quired as to the current status of bargaining Union counsel replied that,since the last meeting, the Union has indicated its willingness to meet atreasonable times with Respondent Respondent counsel answered that ifthe Union had requested bargaining prior to the expiration of the certifica-tion year, Respondent would have complied,but that no such requestwas made80Mastro Plastics Corp v N L R B,350 U S 270 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe 9 or 10 we have named here we would bewilling to negotiate their status with the Unionand determine what should be done upon theirreturn and we feel something could be workedoUt.87At the followingmeeting onOctober 1, theUnion gave Respondent a letter stating that thestrike was ended and that an unconditional applica-tion for immediate return to work was made on be-half of all the strikers, specified on an attached list.Respondent then handed the following:COMPANY POLICY ON REINSTATEMENT1.All striking employees may apply forreinstatement to their former positions withoutdiscriminationandwith the full benefitsheretofore put into effect for non-strikers. Ap-plications will be accepted to the close of busi-ness onMonday, October 7, 1968, after whichit shall be presumed that those employees whofail to apply do not desire to return and theyshall be terminated.2.The Company will place applicants intheirformerpositionorsubstantiallyequivalent positions, if available. If not availa-ble, they will be offered any open jobs whichexist for which they are qualified. Those notplaced will be put on a preferential hiring list.3.Commencing on or after October 8,1968, at the request of the Union, the Com-pany will negotiate with the Union as to em-ployees not reinstated to their former positionsor positions substantially equivalent thereto.4.This shall not apply to Gerald Tuck whowill not be reinstated because of picket linemisconduct.On October 2 (Wednesday), all striking employeesreported at the plant ready to begin work, with theexception of Allard and Kozlowski,infra,andGerald Tuck, who had theretofore been notified ofdischarge by Respondent.ReginaGuy, part-timemultilithoperator (24hours a week)and Helen Giuliani, addressographoperator, were interviewed by Revitte. They weretold that their jobs had been "consolidated," andthey would be called if any job openings occurredin the future. Jean Lockhart, part-time multilithoperator (24 hours a week) was also denied rein-statement.Revitte testified that one employee washiredon September 3, as a full-timemultilithoperator, and in the latter part of September amanagement decision was made that this employeecould do all the multilith and addressograph work,replacingGuy, Giuliani, and Lockhart. CatherineFacer, a switchboard receptionist, was not rein-stated.Freda Kurzhals,receptionistand reliefswitchboard operator, was told by Revitte that shewas replaced and that Respondent now had threeswitchboard operators doing the switchboard andreceptionistwork previously done by four em-ployees.88 After receiving such advice from Revitte,she requested and was granted leave to take her ac-crued vacation of 7 workdays. On October 14, shewas reinstated to a different job, as a clerk in theorder department. Gayle Allard, a secretary inproductionplanning,reported on October 3 or 4butwas not reinstated until October 18. MarieValice reported on October 2, and on October 8was reinstated to a different position.Roy Fischer,a "first aid man," reported on October 2 and wasdenied reinstatement,allegedly on the ground thathis job had been eliminated and replaced by theemployment of a "registered nurse." Helene E.Kozlowski, a clerk typist, called in sick on October2 and reported for work on October 3. Revitte toldher she had been replaced during the strike. Laterin October, she applied to Revitte for her equity inRespondent's profit-sharing plan, as she had a debtowning the credit union in the plant. To obtainsuch money, she was required under the plan to ex-ecute her resignation from employment, which shedid. In late November, she told Revitte she wishedto cancel her resignation,and at the same time shesought reinstatement. Revitte advised her that herresignation had been accepted and she could not bereinstated. On December 3, she received the checkfor profitsharing.ConclusionsOn September 26, Respondent agreed that allstrikers,exceptingTuck,could report for work onMonday(September 30), as tentatively offered bythe Union.Before it made such commitment, it wasmade explicit to Respondent that reinstatement wasa particular factor to be considered by the strikersat their scheduled meeting that evening on thequestion of whether to call off the strike. In thediscussionon September 26, Respondent men-tioned,without elaboration,some reservation as tojob placement for 9 or 10 returning strikers, butthat some arrangement with the Union can beworked out-"in the meantime to determine whatshould be done when they arrive."89However,there is no showing that any arrangement was at-tempted to be worked out before October 1, whenRespondent, upon formally being apprised that thestrikewas over,handed the Union its"Policy onReinstatement."In this statement,Respondent de-parted from its commitment on September 26 thatall strikers,exceptingTuck,would be given jobswhen they report to work.As above indicated," In the Respondent'sminutes,it is stated "Company stresses thatoutside of Tuck, all else could have a job "" Revitte stated that Kurzhals was a full-time receptionist before thestrike, and that she was replaced by Barbara J Waggoner, who was a re-lief switchboard operatorWaggoner testified she was a full-time switch-board operator, employed since August 196789 From Respondent'sminutes THE UDYLITE CORP.179when they did report to the plant, the nine em-ployees described above were flatly denied employ-ment on the grounds that they were replaced ortheir jobs eliminated. Allard, Valice, and Kurzhalswere given jobs on later dates. The rest were notthereafterreinstated.Inthefinalbargainingmeetings on and subsequent to October 1, thediscussion mainly involved these issues of failure toreinstate. I find that such discussion took place onlyafterthe decision had been made not to reinstatethe nine strikers, above. Respondent's contentionsare rejected that essential and legitimate changeswere made during the strike permanently affectingthe regular job classifications of switchboard opera-tor, receptionist, multilith operator, addressographoperator, and first-aid man. Only the generalizedtestimony of Revitte and the new multilith-addres-sograph operator was introduced. These changeswere not shown to have been made for truetechnological or effeciency purposes rather than forthe expedient shifting of clerical duties during thestrike to accommodate striker replacements.80 Onthis record, I conclude that the real reason forRespondent's position as to these nine employeeswas an attempt to retain the striker replacementsand discriminatorily deny jobs to returning unfairlabor practice strikers.91 It is found unnecessary topass upon the further allegation that Respondentacted unlawfully during the strike in effectingchanges in the job content of existing classifica-tions. Finally, because they were unfair labor prac-tice strikers, apart from other considerations, I findthese nine named employees, above, were entitledto their former or equivalent jobs on the date theyappropriately applied for work after the strike-with the discharge of their replacements if necessa-ry.GeraldD.Tuck, Jr., received notice fromRespondent by telegram on October 1 that he wasdisch^rged'82 without reason given. In the discus-sions, the Union was merely informed that thereason was strike misconduct. Revitte testified thathe made the decision on October 1 based on state-ments he received from individuals, and interviewswiththeseindividuals.93The statements, inevidence, are substantially as follows:On Sep-tember 10, from Supervisor Del Buttrey (who didnot testify) that he noticed Tuck "very rudely lear-ing through the windshield at the women's legswhen they were stopped by traffic," and would alsomake a "horrible noise and expression." On August14, from four female employees (who did not testi-fy) that Tuck and other (unidentified) men rockedand beat on their car. On July 26 and 31, fromseven individuals (none of whom testified) thatTuck squirted them with a water gun. A letterdated August 20 from Attorney English informingRevitte of a complaint from his client employeesthat, on June 28, Tuck jumped on the hood of anautomobile driven by an employee, Mary A. Baas,used "foul language" addressed to her, and that theevent was witnessed by Puckett, Fronimos, Elwart,LaRonde, and King (of whom only King testified).At the hearing, Respondent's counsel stated as anaffirmative defense on the discharge of Tuck thesame grounds as appear in the above-describedstatements.Revittemade no attempt to questionTuck or obtain his version of the facts.Concerning Tuck's use of a squirt gun, Respon-dent produced George L. Morningstar, who was notamong those who gave the statements above. On aday in July, at 5 p.m., Morningstar was driving hiscar and stopped at the picket line. Tuck squirted aliquid into the car which struck his eyeglasses. Hepulled off and stopped on the road because his eyesbegan to "smart a bit," and he "couldn't see tojudge" the handling of the car. The stinging lastedabout an hour, and he had "no idea" what theliquid was. Tuck testified that, for 3 or 4 days onthe picket line, he used a squirt gun with water. Itwas shown that strikers and nonstrikers used waterguns on the picketline.94TheresaWosniak, astriker, squirted SupervisorMunro and was notpunished. Revitte testified that he observed one in-cident when water was thrown at the pickets and hetook no discharge action. It ismy opinion and find-ing that Morningstar exaggerated his testimony inthat he knew the substance squirted by Tuck waswater. It is also clear that his car was at a standstillwhen the incident occurred, and that he could thenhave wiped his glasses before proceeding.Kathleen Tupper and Stanley A. King testifiedfor Respondent concerning the incident on August14 involving the small car, a Corvair, driven byMaryBaas.Tupper stated she was seated in thefront of the car on the right side ofBaas.They hadstopped the car for "quite some time" becausepickets were walking in front of the car. A largenumber of them95 gathered around the halted car.96She observed Tuck (but not any of the others)lightingmatches and putting them toward the gastank (at the left front fender near the driver). Shetestified that Baas "stepped on the gas, and that iswhen he [Tuck] flew around in front of the car,90 Particularly as to unfair labor practice strikers, it was Respondent'sburden clearly to establish unavailability of jobs on such grounds"Inter alia,the evidence is noted that, immediately prior to the strike,on June 27, Revitte offered Kurzh'ls a full-time receptionist job at asalary raise, as compared with Respondent's poststrike assertion of adiscovery that it could dispense with such a classification9Revitte's testimony that the decision was not made until October 1appears directly in conflict with the statements of Respondent concerningTuck at the September 26 bargaining session93 Revitte testified that this evidence "constitutes everything" on whichhe relied"Also admitted by Respondent at the hearing.95These appeared to have been mainly production and maintenanceemployees, then on strike98On a leading question, to which objection was sustained, she testifiedthat Tuck attempted to shake the car, and on a later question, her answerwas that she did not know. 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDand then he got mad. I guess he thought we hit himor something. And he jumped up on top of the carand started jumping on it, and then he jumped offand we just drove away."97 She has no knowledgewhether the car was damaged. Especially when hewas jumping on the car, Tuck was yelling "every,swear word you could think of "98 King testifiedthat he had stopped his car behind the Corvair andobserved the incident in question. Several of thepickets were lighting matches, including Tuck, andputting them near the gas cap. Tuck "wheeled backin front" as the car started moving. He "couldn'treally see" if the car hit Tuck; it did not appear thatithithim; if it did hit him, he, Tuck, did itdeliberately as he stepped right in front of the car.However, "it did knock him down. "99 Tuck thenjumped up on the hood and stamped on it with hisfeet.Tuck denied that he lighted any matches at ornear the gas tank of the Corvair or that he saw any-one else do so. He is credited, as the evidence onthis type of self-endangering, and presumptively im-plausible conduct would have to be far clearer thanthistestimonypresentedbyRespondent.'Hetestified that, as the Corvair approached, he movedto let them through. However, they stopped, rolleddown the car windows, and were talking to one ofthe pickets. The next thing he knew was that thecar hit him and threwhim againstthe hood, lyingdown. He was "quite mad," jumped on the hood,and kicked it one time. Tuck's account of the in-cident is accepted.With respect to the latter incident, an importantelement in his favor was the intuitive reaction andnatural provocation of Tuck in being struck by thecar. Particularly as an unfair labor practice striker,Ifind that Tuck's picket line conduct, as to thewater squirting and the car incident, while not con-doned, was not so flagrant as to warranthis dismis-sal.2No testimony was adduced by Respondent con-cerning the car rockingand "learing"allegationscontainedinthestatementsgivenRevitte,described above. In light of all the circumstancesrevealed in this case, I cannot find that Revitte hada reasonable basis for a good-faith belief that Tuck,engagedin such conduct.3 Assumingarguendothathe did, in the vaguecircumstancesof the unswornstatements,Iconclude that these incidents do not87Then changing her testimony,she said that while Tuck was on thehood, she told Baas to go, and"she stepped on the gas and hejumpedoff " Again on cross-examination,she testified that afterTuckhad throwna couple of matches at the gas tank,she told Baas to go,and she steppedon the gaswhile Tuckwas in front In a further contradiction, she indi-cated she did not actually see where the matches were being dropped but"believed"Baas who said it was near her gas tank88 Specifying later that it was"everythingeverybodyelse was saying",e g , "bitches"and "damn it "seKing's affidavit states that the car did hit Tuck Confronted with thisstatement,he added that- "it didn't knock him down "iRespondent did not assert reliance on lighting of matches at the gastank as reasonfor thedischarge2E.g.,N L.R BvThayerCompany,213F.2d 748 (C.A 1), certconstitute suchegregiousmisbehavior in the unfairlabor practice strike as to justifyhis discharge.41.Further Unilateral Wage ActionAs of March 1, 1969, Respondent instituted afurther increase of $8 per month in cost-of-livingallowance without notifying or consulting with theUnion.5While no furtherbargainingbetween theparties took place since December 17, this alonedoes not establish that an impasse existed then or atany subsequent time. However, even assuming suchan impasse, I find that it was caused by Respon-dent's failure to bargain in good faith and thereforecannot stand as justification for the unilateral con-duct in question.'IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with the opera-tions described in section I, above, have a close, in-timate, and substantial relationship to trade, traffic,and commerce among the several States and tendto lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged incertain unfair labor practices, I shall recommendthat it cease and desist therefrom and take certainaffirmative action designed to effectuate the poli-cies of the Act. In my opinion, a broad cease-and-desist order is warranted in particular view of thediscriminatory conduct and the serious nature ofthe numerous other violations committed.7It has been found that Respondent, in violation ofSection 8(a)(5), engaged in unilateral actions indisregard of the Union's statutory bargaining statusby discontinuing its merit increase program and byannouncing and granting increases in wages andcost-of-livingallowance. Itwill,therefore,berecommended that Respondent cease and desistfrom such unlawful conduct and from unilaterallychanging any other other terms or conditions ofemployment without notifying and consulting theUnion. In violation of Section 8(a)(3), it has beendenied 348 U.S 883,Local833, InternationalUnion,United Auto-mobile,Aircraftand AgriculturalimplementWorkers ofAmerica[KohlerCo.], 345 F 2d 748 (C A D C ),cert denied382 U S 8368 SeeRubinBros Footwear, Inc,99 NLRB 610, 611, cfN L.R Bv Burnup& Sims,Inc, 379 U S 214ThayerandKohlercases,supra5It is noted that,inRespondent'sbulletin ofApril 4,1968, to allunrepresented salaried employees,supra,itpromised an increase of $5a month in March1969. On February17, 1969, in a general bulletin toemployees announcing the increase effective March 1, 1969, Respondentreferredto its bulletinof April 19686E.g,Northland Camps,Inc, 179 NLRB 36iN L R B v ExpressPublishingCompany,312 U S 426,N L.R Bv EntwistleMfg. Co,120 F 2d 532 (C A 4) THE UDYLITECORP.181found that Respondent discriminatorily withheldmerit increases from Helene E. Kozlowski, Marcel-la J. Scarborough, and Kay V. Schneider to deterthese employees from participating in protectedstrike activities. It will be recommended, therefore,that Respondent cease and desist from such dis-criminatory conduct and, affirmatively, to makewhole the affected employees for any loss ofearnings as a result of such discrimination.'In violation of Section 8(a)(5), it has been foundthat, in specific respects and generally, Respondentengaged inbad-faithbargainingwith the Union asthe certified bargaining representative of clericalemployees in the appropriate unit. It will, therefore,be recommended that the initial year of the certifi-cation be extended to begin on the date Respon-dent commenced or commences to bargain in goodfaith with the Union, so as to insure that the unitemployees be accorded the services of theirselected bargaining representative for the periodprovided by the law.9It has been found that Respondent, in violation ofSection 8(a)(3), refused to reinstate or terminated10 unfair labor practice strikers named in the com-plaint. Itwill, therefore, be recommended thatRespondent offer to these individuals, except RoyFischer, deceased, immediate and full reinstate-ment to their former or substantially equivalentpositions,without prejudice to their seniority orother rights and privileges, and make them wholefor any loss of earnings suffered by reason of theirunlawful termination, by payment to them of a sumof money equal to that which they normally wouldhave earned from the date of their discrimination10to the date of Respondent's offer of reinstatement,less net earnings during such period, with backpaycomputed on a quarterlybasis in the mannerestablished by the Board in F.W. Woolworth Com-pany,90 NLRB 289. On all backpay recommendedherein, interest shall be included at the rate of 6percent per annum, as set forth inIsis Plumbing &Heating Co.,138 NLRB 716. In order to makeroom for the reinstatement of these unfair laborpractice strikers, as specified, Respondent shalldischarge, if necessary, any replacements hired dur-ing the strike.Itisevidenced that Respondent refused andfailed to pay the wages of the employee-membersof the Union's negotiating committee during thetime they were engaged in contract bargaining withRespondent. As the circumstances are essentiallythe same, it is recommended that, for the reasonsstated by the Board inM.F.A.Milling Company,170 NLRB 1079, Respondent shall reimburse suchemployees for the wages they lost while attendingnegotiating sessions," with interest at 6 percent perannum.Itwill also be recommended that Respondentabrogate, and return to the signatory employees,the individual employment agreements they wereunlawfully required to execute; to destroy all itsphotographs and photograph negatives taken ofstrikers during the strike; and to expunge from allfiles, and records the names of strikers taken downduring the strike-as such matter in the possessionof Respondent remains as a potential threat of fu-ture reprisal in the minds of the strikers.Further, it will be recommended that Respondentpreserve and make available to the Board, uponrequest, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary and useful to deter-mine the amounts of backpay due and the rights ofreinstatement under the terms of these recommen-dations.Upon the foregoing findings of fact, and upon theentire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondent is engaged in commerce withinthe meaningof Section 2(6) and (7) of the Act.2.The Union and Local 889, UAW,are labororganizationswithinthe meaningof Section 2(5) ofthe Act.3.All office clericalemployees at Respondent'splace of businessatWarren,Michigan,includingregular part-time employees,but excluding techni-'Although it appears generally that, after the strike, Kozlowski,Scarborough, and Schneider received merit increases retroactive to adate preceding the stoke, it does not obviate the necessity for an affirma-tive order, particularly for reasons of accurate computation, to be deter-mined in the compliance stage of this proceeding9E g ,MississippiWood Preserving Company,173NLRB 1370,Ray Brooks v N L R B,348 U S. 9610For the reasons earlier indicated herein, the date of the discnmma-tion occurred when these strikers reported for work at the plant onOctober 2, except as to Tuck, who was discharged on October 1, Koz-lowski, who called in sick on October 2 and reported on October 3 (theparticular date ofdiscriminationleft to compliance), and Allard, whoreported on October 3 or 4 At Kurzhals' request, she was permitted totake her 7 days of accrued vacation On December 1, she was offeredreinstatement to a different job. An appropriate amount shall be deductedfrom her backpay if she received regular pay for such vacation Kurzhalsand Valice were reinstated to different jobs, and it shall be determined inthe compliance stage whether such jobs are substantially equivalentKozlowski's testimony supports the finding, which is made, that shesuffered economic hardship as a result of the unfair labor practice strikeand the discriminatory refusal of Respondent to reinstate her upon herapplication She later submitted her resignation solely for the purpose ofobtaining her profit-sharing funds, but withdrew her resignation beforereceiving such funds In the circumstances, I find that Respondent hasnot affirmatively shown by objective evidence that Kozlowski abandonedher interest in the job, or that it was equit<rly entitled to rely on herresignationTherefore, her backpay was not tolled as a result thereofSee, e.g,GuyanMachinery Company,155 NLRB 59111The record, including the respective "minutes" of the Respondentand Union, discloses the names of these employee committee members atthe various bargaining sessions. This recommendation is confined to thewages they lost which were deducted from their regular pay for such timespent in bargaining, and is not intended to include any compensation fortime thus spent before or after their regular working hours The Union'srequest in its brief that Respondent be required to reimburse it for costsin attempting to negotiate an agreementand forprosecuting this case isrejected as improper or unnecessary to effectuate the purposes of theActM.F.AMilling Company,170 NLRB 1079 (TXD) 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDcians,drafting employees, estimators, chemicaloperators,utilitymen,maintenancemen,maildrivers,chauffeurs,engineering trainees, con-fidential,managerial,technical, and professionalemployees, guards,supervisorsas defined in theAct, and all other employees, constitute an ap-propriateunitfor the purpose of collective bargain-ing within the meaning of Section 9(b) of the Act.4.The strike, in progress from June 28 to Oc-tober 1, 1968, was caused and prolonged by the un-fair labor practices of Respondent, and was there-fore an unfair labor practice strike.5.The Union has been atall times sinceFebrua-ry 2, 1968, the certified statutory representative ofall employees in the aforesaidunitfor the purposesof collectivebargainingwith respect to rates of pay,wages,hours of employment, and other terms andconditions of employment.6.By discharging and failing and refusing toreinstateunfair labor practice strikers on their un-conditional requests, and by withholdingmerit in-creases of employees, thereby discriminating in re-gard to their hire and tenure of employment anddiscouraging membership in the Union, Respondenthas engaged in and is engagingin unfair labor prac-tices withinthe meaningof Section 8(a)(3) of theAct.7.By engaging in collective-bargaining negotia-tions without a sincere desire to reach agreementwith the Union; by unilaterally discontinuing itsmerit increase program,granting increasesin wagesand cost-of-living allowance, and engaging in otherunilateral acts in derogation of the Union; by failingand refusing to meet and confer with the Union atreasonable times; by failing and refusing to supplythe Union, upon request, with relevant wage andpersonnel data for the purposes of bargaining,Respondent has engagedin and is engaging in un-fair labor practices within the meaning of Section8(a)(5) of the Act.8.By the foregoing, and by other independentacts and conduct interfering with, restraining, andcoercing employees in the exercise of their rightsguaranteed in Section 7 of the Act, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.9.The aforesaid unfair labor practices are unfairlaborpracticesaffecting commerce within themeaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of factand conclusions of law and the entire record in thecase,itisrecommended that Respondent, TheUdyliteCorporation,Warren,Michigan, its of-ficers, agents, successors,and assigns,shall:1.Cease and desist from:(a)Discouragingmembership in InternationalUnion, United Automobile,Aerospace and Agricul-tural Implement Workers of America, (UAW), andLocal889, UAW,or any other labor organizationof its employees, by discharging or refusing to rein-state unfair labor practice strikers upon their un-conditional requests, or by discontinuing or failingto paymerit increasesor other wage compensation,or inany other manner discriminating in regard tohire or tenure of employment or any term or condi-tionof employment.(b) Encouraging,assisting,or otherwise support-ing the "open shop committee," or any other groupof employeesengaged inefforts to discourage em-ployees from membership in or support of theUnion, or tounderminetheUnion's establishedmajority status, or directlyengaging in such con-duct, or solicitingor encouragingantiunion peti-tions among the employees.(c)Dealingorbargainingdirectlywith in-dividual employees in the appropriate unit byrequiring that they executeagreements relating totheir wages, hours, or other terms or conditions ofemployment.(d) Engaging in surveillance of the employees'union or protected activities, or creating the im-pression among employees that their union or pro-tected activities are under surveillance.(e) Photographing employees, and recordingnames of employees, engaged in a lawful strike.(f)Soliciting strikers to return to work, particu-larlywhen accompanied by reprisal threats or of-fers of benefit.(g)Threatening employees with loss of theirjobs, or other reprisal, if they participatein a strikeor other protected concerted activity.(h) Promising or granting benefits to induce em-ployees not to engage in or to abandon their unionor strike activity or to reward employees becausethey refrain from such activity.(i)Refusing to bargain collectively with theabove-named Union by failing to meet for contractnegotiationswithreasonablepromptnessorfrequency.(j)Refusing to furnish the above-named Union,upon its request, with wage and personnel informa-tion relating to the employees in the appropriateunit, or with any other relevant data necessary anduseful for the purposes of collective bargaining.(k)Discontinuingmerit increases, announcingor granting increases in wages and cost-of-living al-lowance, or changing any term or condition of em-ployment of employees in the bargaining unit,without notifying, consulting, and bargaining withthe above-named Union.(1)Refusing to bargain in good faith with theabove-named Union as exclusive representative ofits employees in the appropriate unit.(m) In any other manner interfering with,restraining,or coercing employees in the exerciseof their rights guaranteed in Section 7 of the Act,except to the extent that such rights may be af-fected by an agreement in conformity with Section8(a)(3) of the Act, as amended.2.Take the following affirmative action designee'to effectuate the policies of the Act: THE UDYLITE CORP.(a)Upon request, bargain collectively and ingood faith with the above-named Union as the ex-clusive representative of its employees in the ap-propriate unit,and embody in a signed agreementany understanding reached.(b) For the purpose of determining the durationof the certification, the initial year of certificationshall be deemed to begin on the date Respondentcommenced or commences to bargain in good faithwith the Unionas the recognized bargainingrepresentative in the appropriate unit.(c)Notify each employee in the appropriate unitfrom whom an individual "Employment Agree-ment-Form B"was obtained,and all other em-ployees in the appropriate unit,that such agree-ments are abrogated;and promptly return eachsuch agreement to the respective employee signato-rv thereof.(d)Destroy all its photographs and photographnegatives taken of strikers during the course of thestrike from June 28 to October 1, 1968.(e)Expunge from all files and records the namesof strikers taken by or on behalf of Respondentduring the course of the strike from June 28 to Oc-tober 1, 1968.(f)Reimburse each employee member of thenegotiating committee of the above-named Unionfor earnings lost while attending contract bargain-ing sessionson and after February 9, 1968, with in-terest thereon at 6 percent per annum.(g)Make whole Helene E.Kozlowski,MarcellaJ. Scarborough, and Kay V. Schneider, for any lossof earnings by reason of the unlawful withholdingof merit increases,in the manner set forth in thesection of the Trial Examiner'sDecision entitled"The Remedy."(h)Offer to the employees listed below im-mediate and full reinstatement to their former orsubstantially equivalent positions,without prejudiceto their seniority or other rights and privileges, andmake them,and the estateof Roy Fischer, wholefor any loss of earnings,as set forth in the sectionof the Trial Examiner'sDecision entitled "TheRemedy."Regina GuyHelene E. KozlowskiJean LockhartMarie ValiceHelen GiulianiGayle AllardCatherine FacerGerald D. Tuck, Jr.Freda Kurzhals(i)Notify immediately the above-named in-dividuals, if presently serving in the Armed Forcesof the United States,of their right to full reinstate-ment.upon application after discharge from theArmed Forces, in accordance with the SelectiveService Act and the Universal Military Training andService Act.(j)Preserve and, upon request, make availableto the Board or its agents,for examination andcopying, all payroll records, social security payment183records,timecards,personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisRecommended Order.(k) Post at its Warren,Michigan,place of busi-ness and facilities,copies of the attached noticemarked "Appendix A."12 Copies of said notice, onforms provided by the Regional Director for Region7,afterbeingduly signed by Respondent'srepresentative,shall be posted by it immediatelyupon receipt thereof,and be maintainedby it for60 consecutive days thereafter,inconspicuousplaces,including all places where notices to em-ployees are customarily posted.Reasonable stepsshall be taken by Respondent to insure that saidnotices are not altered,defaced,or covered by anyothermaterial.(1)Notify the Regional Director for Region 7, inwriting, within 20 days from the date of the receiptof this Decision,what steps the Respondent hastaken to comply herewith.t3IT IS FURTHER RECOMMENDED that the complaintbe dismissed insofar as it alleges violations notspecifically found herein.11 In the event no exceptions are filed as provided by Section 102 46of the Rules and Regulations of the National Labor Relations Board, thefindings, conclusions,and RecommendedOrderherein shall, as providedin Section 102 48 of the Rules and Regulations,be adopted by the Boardand become its findings,conclusions,and order,and all objections theretoshall be deemed waived for all purposes In the event that the Board'sOrder is enforced by a Judgment of a United States Court of Appeals,the wordsin the notice reading"Posted by Order of the National LaborRelations Board" shall be changed to read "Posted Pursuant to a Judg-ment of the United States Court of AppealsEnforcingan Order of theNational LaborRelations Board "13 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director,inwriting,within 20 days from the date of this Order, what steps Re-spondent has taken to comply herewith."APPENDIX ANOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOTdiscourage membership in In-ternationalUnion,UnitedAutomobile,Aerospace and Agricultural Implement Wor-kers of America, (UAW), and Local 889,UAW, or any other labor organization of ouremployees,by discharging or refusing to rein-state unfair labor practice strikers upon theirunconditional requests,or by discontinuing orfailing to pay merit increases or other wagecompensation,or in any other manner dis-criminating in regard to hire or tenure of em-ployment or any term or condition of employ-ment. 184DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL NOT encourage,assist,or otherwisesupport the open shop committee, or any othergroup of employees engaged in efforts todiscourage employees from membership in orsupport of the above-named Union, or to un-dermine the Union's establishedmajoritystatus, andWE WILL NOT directly engage insuch conduct, or solicit, or encourage antiu-nion petitions among the employees.WE WILL NOT deal or bargain directly withindividual employees in the appropriate unit byrequiring that they execute agreements relatingto their wages, hours, or other terms or condi-tions of employment.WE WILL NOTengage insurveillance of theemployees' union or protected activities, orcreate the impression among employees thattheir union or protected activities are undersurveillance.WE WILL NOT photograph employees, orrecord the names of employees, engaged in alawful strike.WE WILL NOT solicit strikers to return towork,particularlywhen accompanied bythreats of reprisal or offers of benefits.WE WILL NOT threaten employees with lossof their jobs, or other reprisal, if they par-ticipate in a strike or other protected con-certed activity.WE WILL NOT promise or grant benefits to in-duce employees not to engage in or to abandontheir union or strike activity or to reward em-ployees because they refrain from such activi-ty.WE WILL NOT refuse to bargain collectivelywith the above-named Union by failing to meetforcontractnegotiationswith reasonablepromptness or frequency.WE WILL NOT refuse to furnish the above-named Union, upon its request, with wage andpersonnel information relating to the em-ployees in the appropriate unit, or with anyother relevant data necessary and useful forthe purposes of collective bargaining.WE WILL NOT discontinue merit increases,announce or grant increases in wages and cost-of-living allowance, or change any term or con-dition of employment of employees in the bar-gaining unit,without notifying,consulting, andbargaining with the above-named Union.WE WILL NOT refuse to bargain in good faithwith the above-named Union as the exclusiverepresentative of the employees in the ap-propriate bargaining unit, as follows:All office clerical employees, includingregular part-time employees, but exclud-ing technicians, drafting employees, esti-mators, chemical operators, utility men,maintenancemen,mail drivers, chauf-feurs, engineering trainees, confidential,managerial, technical and professional em-ployees, guards, supervisors as defined inthe Act,and all other employees.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexerciseof their right to self-organization, toform labororganizations,to joinor assist Inter-nationalUnion,UnitedAutomobile,Aerospace and Agricultural Implement Wor-kers of America, (UAW), and Local 889,UAW, or any other labor organization, to bar-gaincollectively through representatives oftheir own choosing, or to engage in any otherconcerted activities for the purpose of collec-tive bargaining or other mutual aid or protec-tion, or refrain from any or all such activities,except to the extent that such right is affectedby an agreement requiring union membershipas a condition of employment,as authorized inSection 8(a)(3) of the Act, as amended.WE WILL, upon request, bargain collectivelyand in good faith with the above-named Unionas the exclusive representative of our em-ployees in the appropriate unit, and embody inasignedagreementanyunderstandingreached. For the purpose of determining theduration of the certification, the initial year ofcertification shall be deemed to begin on thedate we have commenced or will commence tobargain in good faith with the Union as therecognizedbargainingrepresentative in the ap-propriate unit.WE WILL notify each employee in the ap-propriate unit from whom an individual "Em-ployment Agreement-Form B" was obtainedand all other employees in the appropriateunit, that such agreements are abrogated, andpromptly return each such agreement to theemployee who signed it.WE WILL destroy all photographs and photo-graph negatives in our possession taken ofstrikers during the course of the strike, and ex-punge from our files and records the names ofstrikers taken by us or on our behalf during thecourse of the strike.WE WILL reimburse each employee memberof the negotiating committee of the above-named Union for earnings lost while attendingcontract bargaining sessions, with 6 percent in-terest.WE WILL make whole Helene E. Kozlowski,MarcellaJ.Scarborough,andKayV.Schneider for any loss ofearningsby reason ofthe unlawful withholding of merit increases, inthe manner provided in the Trial Examiner'sDecision.WE WILL offer to the employees listed belowimmediate and full reinstatement to theirformer or substantially equivalent positions,without prejudice to their seniority or otherrights and privileges,and make them, and theestate of Roy Fischer, wholeforany loss of THE UDYLITE CORP.185earnings they may have suffered,in the mannereconomically,including the right to decide theprovided in the Trial Examiner'sDecision.products to be produced,the quantity andRegina GuyHelene E. KozlowskiJean LockhartMarie ValiceHelen GiulianiGayle AllardCatherine FacerGerald D. Tuck, Jr.Freda KurzhalsWE WILL notify the above-named employees,if presently serving in the Armed Forces of theUnited States, of their right to full reinstate-ment upon application, in accordance with theSelective Service Act and the Universal Milita-ry Training and Service Act, as amended, afterdischarge from the Armed Forces.THE UDYLITECORPORATION(Employer)DatedBy(Representative) (Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or com-pliance with its provisions may be directed to theBoard's Office, 500 Book Building, 1249 Washing-tonBoulevard,Detroit,Michigan48226,Telephone 313-226-3200.APPENDIX BCOMPANY PROPOSALARTICLE-MANAGEMENT RIGHTSSECTION 1. The Company retains all therights, powers, functions, and authority whichithad prior to the signing of this Agreement,including those with respect to wages, hours,and working conditions, except as those rights,powers, functions, or authority are expresslyand specifically abridged, modified, or limitedby this Agreement and then only to the extentsospecificallyandexpresslyabridged,modified, or limited.SECTION 2.Except as otherwise provided inthis Agreement:A. Nothing in this Agreement shall be con-strued to limit in any way the Company's soleright to manage its business efficiently andquality of work to be performed, the methodsof performing the work, the scheduling androuting of work, the control of the machines,materials, tools, and equipment to be used, andthe discontinuance of any product, operation,job, or method of performance; introduce newequipment, machinery, or processes, change oreliminate existingequipment, machinery, andprocesses, and institute technological changes,decide on the nature of materials, supplies,equipment, tools, or machinery to be bought,made, or used, and price to be paid, decide onthe sales methods and prices of all products;subcontract or purchase any or all work orprocesses,component parts and products,maintenanceand repair work, or the construc-tion of new facilities and the improvement ofexistingfacilities; determine the number, loca-tion,and types of plants, offices, and/orbuildings,discontinue temporarily or per-manently, inwhole or in part, any of the Com-pany's operations, sell or close plants and/orbuildings,moveplantsand/orbuildingsoperated by the Company from one location toanother; determine the size of the work forceand increaseor decreaseits size,to hire, as-sign,and lay off employees, reduce the work-week or the work day or to effect reductions inhours worked by combining layoffs and reduc-tions inthe workweek or the work day; hirepart-time employees or hire temporary em-ployees or contract for the services of tempo-rary employees to perform temporary job as-signments; transfer work out of the bargainingunit to non-unit employees when, in theopinion of management, such transfers arenecessary, permit persons in the employ ofcustomers to perform work in the Company'splant offices and buildings as a part of theirtraining,permit persons employed by themanufacturer of equipment used in the Com-pany's offices and buildings to set up, con-struct, and service equipment on the floor andto perform work in connection with the instal-lation or service of such equipment; direct thework force, assign work, determine the numberof employees assigned to any operation and thenumber of operations assigned to any em-ployee, establish, change, combine, or discon-tinue departments, transfer operations fromone department to another, and determinecomposition of the work force in any depart-ment,establish, change, combine, or discon-tinue job classifications, prescribeand assignjob duties, content, and classification, andestablish wage rates for any new or changedclassifications for the duration of this Agree-ment;determine lunch, rest periods, and clean-up times; determine the starting and quittingtime andthe number of hours to be worked, 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDestablish work schedules as business conditionsand available work require, fix efficient workschedules, and assign employees to work over-time in excess of their usual shift schedules;disciplineand discharge for cause, adopt,revise,and enforce working rules, maintainorder and efficiency in the plants, fix the stan-dards of workmanship both as to quality andquantity, test, investigate, and improve in-dividual and unit productivity and initiate andcarry out cost and general improvement pro-grams; transfer, promote, and demote em-ployees from one classification, department, orshift to another on a temporary or permanentbasis,selectemployees for promotion ortransfer to supervisory or other positions out-side the bargaining unit, require employees toperform work outside their assigned job clas-sificationswhen suchassignmentis,in themanagement's judgment, advisable regardlessof the availability of work in their regular clas-sifications, require employees to perform workoutside the plant to repair, maintain, or installequipment or instruct in the operation thereof,give special training to selected employees.B.Nothing in this Agreement shall limit in anyway the right of supervisors to perform work.C. The listing of specific rights in this Agree-ment is not intended to be nor shall be restric-tive of or a waiver of the rights of managementnot listed and specifically surrendered hereinwhether or not such rights have been exercisedin the past.ithad prior to the signing of this Agreement,including those with respect to wages, hours,and working conditions, except as those rights,powers, functions, or authority are expresslyand specifically abridged, modified, or limitedby this Agreement and then only to the extentsospecificallyandexpresslyabridged,modified, or limited.SECTION 2. Except to the extent specificallyabridged or limited by the provisions of thisCollectiveBargainingAgreement, the Com-pany retains the sole and exclusive right tomanage its plants and offices efficiently andeconomically and direct the work forces, in-cluding, but not limited to, the products to bemanufactured, the number and location ofplants and offices and the work and job dutiesto be performed in the plants and offices, theschedules of work, transfer work out of unit,reduce the work week or the work day, assignemployees to work overtime, the schedules ofhours and shifts, determine lunch and restperiods, the methods, processes and means ofperforming work, to subcontract or contractany and all work and processes, establish,change or discontinue departments, or jobs,require employees to perform work outside oftheir assigned job classification, to lyre,assign,promote, demote, transfer, layoff; and, toestablishrulesof conduct, and maintaindiscipline and efficiency of employees.April16, 1968APPENDIX CARTICLE-MANAGEMENT RIGHTSSECTION 1.The Company retains all therights,powers,functions,and authority whichSECTION 4.The listing of specific rights inthisAgreement is not intended to be nor shallbe restrictive of or a waiver of the rights ofmanagement not listed and specifically sur-rendered herein whether or not such rightshave been exercised in the past.Agreed 9/12/69